Exhibit 10.1

 

 

 

DEBT BRIDGE CREDIT AGREEMENT

dated as of

July 28, 2013

among

BLISFONT LIMITED, as Borrower,

THE LENDERS PARTY HERETO,

HSBC BANK USA, N.A.,

as Syndication Agent

and

BARCLAYS BANK PLC,

as Administrative Agent,

 

 

BARCLAYS BANK PLC

and

HSBC SECURITIES (USA) INC.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I Definitions      1   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     25   

SECTION 1.03.

 

Terms Generally

     25   

SECTION 1.04.

 

Accounting Terms; GAAP; Pro Forma Treatment

     26   

SECTION 1.05.

 

Foreign Currency Calculations

     26   

SECTION 1.06.

 

Schedules

     26    ARTICLE II The Credits      27   

SECTION 2.01.

 

Commitments

     27   

SECTION 2.02.

 

Loans and Borrowings

     27   

SECTION 2.03.

 

Requests for Borrowings

     27   

SECTION 2.04.

 

Funding of Borrowings

     28   

SECTION 2.05.

 

Interest Elections

     29   

SECTION 2.06.

 

Termination and Reduction of Commitments; Mandatory Prepayments

     30   

SECTION 2.07.

 

Repayment of Loans; Evidence of Debt

     31   

SECTION 2.08.

 

Voluntary Prepayment of Loans

     32   

SECTION 2.09.

 

Additional Interest and Fees

     32   

SECTION 2.10.

 

Interest

     33   

SECTION 2.11.

 

Alternate Rate of Interest

     33   

SECTION 2.12.

 

Increased Costs

     34   

SECTION 2.13.

 

Break Funding Payments

     35   

SECTION 2.14.

 

Withholding of Taxes; Gross-Up

     35   

SECTION 2.15.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     37   

SECTION 2.16.

 

Mitigation Obligations; Replacement of Lenders

     39   

SECTION 2.17.

 

Additional Reserve Costs

     39   

SECTION 2.18.

 

Defaulting Lenders

     40    ARTICLE III Representations and Warranties      40   

SECTION 3.01.

 

Organization; Powers

     40   

SECTION 3.02.

 

Authorization; Enforceability

     41   

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     41   

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     41   

SECTION 3.05.

 

Properties

     42   

SECTION 3.06.

 

Litigation and Environmental Matters

     42   

SECTION 3.07.

 

Compliance with Laws and Agreements

     42   

 

i



--------------------------------------------------------------------------------

SECTION 3.08.

 

Investment Company Status

     43   

SECTION 3.09.

 

Taxes

     43   

SECTION 3.10.

 

ERISA

     43   

SECTION 3.11.

 

Disclosure

     43   

SECTION 3.12.

 

Use of Loans

     44   

SECTION 3.13.

 

Acquisition Related Representations

     44    ARTICLE IV Conditions      44   

SECTION 4.01.

 

Effective Date

     44   

SECTION 4.02.

 

Closing Date

     46   

SECTION 4.03.

 

Action by Lenders During Certain Funds Period

     47   

ARTICLE V Affirmative Covenants

     48   

SECTION 5.01.

 

Financial Statements; Ratings Change and Other Information

     48   

SECTION 5.02.

 

Notices of Material Events

     49   

SECTION 5.03.

 

Existence; Conduct of Business

     50   

SECTION 5.04.

 

Payment of Obligations

     50   

SECTION 5.05.

 

Maintenance of Properties; Insurance; Accounts

     50   

SECTION 5.06.

 

Books and Records; Inspection Rights

     50   

SECTION 5.07.

 

Compliance with Laws

     50   

SECTION 5.08.

 

Use of Proceeds

     50   

SECTION 5.09.

 

Additional Covenants

     50   

SECTION 5.10.

 

Progress of the Scheme

     51   

SECTION 5.11.

 

Covenant to Guarantee Obligations; Additional Guarantors

     52   

SECTION 5.12.

 

Covenant to Re-register Eagle as a Private Company

     53    ARTICLE VI Negative Covenants      53   

SECTION 6.01.

 

Non-Guarantor Subsidiary Indebtedness

     53   

SECTION 6.02.

 

Liens

     54   

SECTION 6.03.

 

Fundamental Changes

     55   

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

     55   

SECTION 6.05.

 

Swap Agreements

     56   

SECTION 6.06.

 

Restricted Payments

     56   

SECTION 6.07.

 

Transactions with Affiliates

     56   

SECTION 6.08.

 

Restrictive Agreements

     56   

SECTION 6.09.

 

Disposition of Assets; Etc

     57   

SECTION 6.10.

 

Leverage Ratio

     57   

SECTION 6.11.

 

Interest Coverage Ratio

     57   

SECTION 6.12.

 

Limitations on Activities of Borrower and its Subsidiaries During the Certain
Funds Period

     58   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default

     58   

ARTICLE VIII The Agents

     61   

SECTION 8.01.

 

Appointment

     61   

SECTION 8.02.

 

Nature of Duties

     62   

SECTION 8.03.

 

Resignation by the Agents

     62   

SECTION 8.04.

 

Each Agent in its Individual Capacity

     62   

SECTION 8.05.

 

Indemnification

     62   

SECTION 8.06.

 

Lack of Reliance on Agents

     63   

SECTION 8.07.

 

Designation of Affiliates

     63   

ARTICLE IX Miscellaneous

     63   

SECTION 9.01.

 

Notices

     63   

SECTION 9.02.

 

Waivers; Amendments

     64   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     65   

SECTION 9.04.

 

Successors and Assigns

     66   

SECTION 9.05.

 

Survival

     69   

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

     70   

SECTION 9.07.

 

Severability

     70   

SECTION 9.08.

 

Right of Setoff

     70   

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     70   

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     71   

SECTION 9.11.

 

Headings

     71   

SECTION 9.12.

 

Confidentiality

     71   

SECTION 9.13.

 

Interest Rate Limitation

     72   

SECTION 9.14.

 

USA PATRIOT Act

     72   

SECTION 9.15.

 

Conversion of Currencies

     72   

SECTION 9.16.

 

No Advisory or Fiduciary Responsibility

     72   

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Note

Exhibit C – Mandatory Cost Rate

Exhibit D – Form of Joinder Agreement

Exhibit E – Form of Closing Certificate

 

iv



--------------------------------------------------------------------------------

This DEBT BRIDGE CREDIT AGREEMENT (this “Agreement”), dated as of July 28, 2013,
is among BLISFONT LIMITED, a private limited company organized under the laws of
Ireland (the “Borrower”), as borrower, the LENDERS party hereto, HSBC BANK USA,
N.A. as Syndication Agent and BARCLAYS BANK PLC, as Administrative Agent.

RECITALS

WHEREAS the Borrower intends to acquire (the “Acquisitions”) pursuant to the
Transaction Agreement among Eagle, Perrigo Company (the “Company”), New Foreign
Holdco, Company Merger Sub and the Borrower dated July 28, 2013 (including any
schedules, exhibits, annexes, appendices or other attachments thereto, the
“Acquisition Agreement”) (a) all of the outstanding ordinary shares of Elan
Corporation, PLC (“Eagle”) for consideration consisting of $6.25 per Elan Share
(as defined in the Acquisition Agreement) in cash (the “Cash Consideration”) and
newly issued ordinary shares of the Borrower, which acquisition will be effected
pursuant to the Scheme (as hereinafter defined) and (b) all of the outstanding
capital stock of the Company for consideration consisting of newly issued
ordinary shares of the Borrower and a small portion of cash or nonvoting shares
of the Borrower, which acquisition will be effected pursuant to a merger of a
newly created indirect subsidiary of the Borrower organized under the laws of
the State of Delaware (“Company Merger Sub”) with and into the Company with the
Company as the surviving company (the “Company Merger”); and

WHEREAS in connection with the Acquisitions, the Borrower intends to finance the
payment of the Cash Consideration, the repayment of certain existing
indebtedness of the Company and the payment of fees and expenses related to the
Acquisitions from the following sources: (i) the proceeds of up to $1.65 billion
in senior unsecured notes (the “New Senior Notes”) or, to the extent that the
New Senior Notes are not issued at or prior to the time the Acquisitions are
consummated, the proceeds of up to $1.65 billion in borrowings under the Tranche
1 Commitments, (ii) the proceeds of up to $1.0 billion from borrowings under a
senior unsecured term loan facility arranged by the Lead Arrangers (the “New
Term Loan Facility”, the term loans thereunder “New Term Loans”) or, to the
extent that the New Term Loans are not made at or prior to the time the
Acquisitions are consummated, the proceeds of up to $1.0 billion in borrowings
under the Tranche 2 Commitments and (iii) the proceeds of up to $1.7 billion
from borrowings under the Cash Bridge Facility which will be repaid with the
proceeds of cash on hand at Eagle within 60 days after the closing of the
Acquisitions (the transactions set forth in this paragraph and the immediately
preceding paragraph, the “Transactions”);

IN CONSIDERATION THEREOF the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“1983 Act” means the Companies (Amendment) Act, 1983 of Ireland, as amended.

“1990 Act” means the Companies Act, 1990 of Ireland, as amended.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Acquisition Agreement” has the meaning set forth in the recitals hereto.

“Acquisitions” has the meaning set forth in the recitals hereto.

“Act” means the Companies Act 1963 of Ireland, as amended.

“Additional Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person.

“Additional Interest and Fee Letter” means the Additional Interest, Fee and
Syndication Letter dated the date hereof among the Company, the Lead Arrangers
and HSBC Bank USA, N.A.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the Screen Rate at
approximately 11:00 a.m. London time on such day.

“Administrative Agent” means Barclays, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent and the Syndication Agent.

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.

“Aggregate Loans” means, at any time, the sum of the Loans of all Lenders at
such time.

“Agreement” has the meaning set forth in the preamble hereto.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.15(b).

“Alternate Base Rate” or “ABR” means the highest of (i) the Prime Rate, (ii) the
Federal Funds Effective Rate plus 0.50% and (iii) the Adjusted One Month LIBOR
Rate. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate,
respectively.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” has the meaning set forth in Section 3.07.

“Applicable Creditor” shall have the meaning assigned to such term in
Section 9.15(b).

“Applicable Lending Installation” is defined in Section 2.02(e).

“Applicable Margin” means, for any day, with respect to any Eurocurrency Loan,
the applicable rate per annum (expressed in basis points) set forth below under
the caption “Applicable Margin” based upon the Debt Rating as of such date:

 

Status

   Debt Rating    Applicable
Margin – LIBO
Loans     Applicable
Margin – ABR
Loans     Applicable
Margin – Ticking
Interest  

Level I

   BBB+ / Baa1 or
better      1.125 %      0.125 %      0.125 % 

Level II

   BBB/Baa2      1.375 %      0.375 %      0.175 % 

Level III

   BBB-/Baa3      1.75 %      0.75 %      0.20 % 

Level IV

   BB+/Ba1      2.00 %      1.00 %      0.25 % 

Level V

   Any ratings lower
than Level IV
Status      2.25 %      1.25 %      0.35 % 

Each Applicable Margin for Loans shall increase by 0.50% per annum at the end of
each successive three-month period ending after the Closing Date (e.g., the
first such increase will occur on the date which is three months after the
Closing Date).

As used herein “Debt Rating” means the rating by S&P and Moody’s for Index Debt
of the Borrower. Notwithstanding the above definitions, the parties agree that
for purposes of determining what Debt Rating applies, (i) if the rating by
Moody’s and the rating by S&P differ by one level, then the applicable rating
level shall be based upon the higher of such ratings, (ii) if said rating by
Moody’s and said rating by S&P differ by more than one level, then the
applicable rating level shall be one level lower than the rating level resulting
from the higher of such ratings, (iii) during any period during which there is
no such rating by either Moody’s or S&P, Level V shall apply and (iv) in the
event only Moody’s or S&P provides a Debt Rating, such rating shall apply.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments or Aggregate Loans outstanding at such time represented by
such Lender’s Commitments or outstanding Loans; provided that when a Defaulting
Lender shall exist, then such percentage shall mean the percentage of Aggregate
Commitments (disregarding any Defaulting Lender’s Commitment) or Aggregate Loans
outstanding represented by such Lender’s Commitments and outstanding Loans.

“Asset Sales” means any sale, transfer, lease, license, sale and leaseback or
other disposition of property (including pursuant to a casualty event or
condemnation proceeding).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, liquidator, examiner, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action to bring or
obtain or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Barclays” means Barclays Bank PLC and its successors.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function;
(3) with respect to a partnership, the Board of Directors of the general partner
of the partnership; and (4) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing” means Loans or portions thereof from the same Commitment and of the
same Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases
(and not operating leases) on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Reduction” means the proposed reduction of the share capital of Eagle
under Sections 72 and 74 of the Act, which forms part of the Scheme.

 

4



--------------------------------------------------------------------------------

“Cash Bridge Facility” means the bridge facility available pursuant to Cash
Bridge Credit Agreement dated the date hereof among the Borrower, Barclays, as
administrative agent, and the lenders from time to time party thereto.

“Cash Consideration” has the meaning set forth in the recitals hereto.

“Certain Funds Event of Default” means a Default under any of (i) clause (d) or
(e) of Article VII in respect of the failure of the Borrower or any of its
Subsidiaries, including, for these purposes, the Company or any of its
Subsidiaries (but excluding in any event, the Eagle Group) to observe or perform
any covenant or agreement contained in Section 5.03 (to the extent relating to
the maintenance of such Person’s organizational existence only and assuming
notice of such default had been provided to the Borrower by the Administrative
Agent), Section 6.01, Section 6.02, Section 6.03, Section 5.10(a),
Section 5.10(b) or Section 6.12(a) or (c), (ii) clause (h) or (i) of Article VII
(solely with respect to the Borrower, the Company and the Effective Date
Guarantors) or (iii) clause (m) (but only to the extent claimed or alleged by
the Borrower) or (n) of Article VII.

“Certain Funds Period” means the period commencing on the Effective Date and
ending on (and including) the Certain Funds Termination Date.

“Certain Funds Representations” means each of the representations set out in
Sections 3.01 (but limited to organization, existence and good standing only),
3.02, 3.03 (insofar as it relates to the execution, delivery and performance of
the Loan Documents), 3.08 and 3.12 (but limited to the third sentence thereof),
in each case only insofar as such representations apply to the Borrower and its
Subsidiaries, including the Company and its Subsidiaries (but excluding the
Eagle Group).

“Certain Funds Termination Date” means the first date on which a Mandatory
Cancellation Event occurs or exists.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code that is a direct or indirect Subsidiary of the
Borrower.

“CFC Excluded Subsidiary” means any (a) CFC, (b) Subsidiary, whether disregarded
or regarded for U.S. federal income tax purposes, which has no material assets
other than Equity Interests in CFCs (or captive insurance companies,
not-for-profit subsidiaries, special purposes entities), or (c) direct or
indirect Subsidiary of a Foreign Subsidiary that is a CFC.

“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of the Borrower by Persons who were
neither (i) nominated by the Board of Directors of the Borrower nor
(ii) appointed by directors so nominated or (b) any person or group or persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended), or persons acting in concert within the meaning of the Irish Takeover
Rules shall obtain ownership or control in one or more series of transactions of
more than 35% of the common Equity Interests or 35% of the voting power of the
Equity Interests of the Borrower entitled to vote on the election of members of
the Board of Directors of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything

 

5



--------------------------------------------------------------------------------

herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, or issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Tranche 1 Loans or Tranche 2
Loans.

“Clean-up Period” means the 90-day period commencing on the Closing Date.

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).

“Closing Date Guarantors” means the entities set forth in Schedule 1.01(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, the Tranche 1 Commitments and the Tranche 2 Commitments.

“Company Merger” has the meaning set forth in the recitals hereto.

“Company Merger Sub” has the meaning set forth in the recitals hereto.

“Company Shares” means the Equity Interests of the Company.

“Consolidated EBIT” means, with reference to any period, the net income (or
loss) of the Borrower and its Subsidiaries for such period, plus, to the extent
deducted from revenues in determining such net income, without duplication,
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) extraordinary non-cash losses incurred other than in the ordinary
course of business, (iv) losses incurred other than in the ordinary course of
business that are non-cash, non-operating and non-recurring, (v) cash
transaction costs and other costs and expenses arising from the Transactions and
recorded within 12 months of the Acquisitions, including any advisory fees
(including investment banking fees), legal accounting costs and expenses,
consulting costs and debt breakage costs (including any make whole or prepayment
premiums, write offs or swap termination costs), (vi) J&J Partnership
commitments, provided such amount under this clause (vi) shall not exceed
$70,000,000 in the aggregate and (vii) cash restructuring costs recorded within
18 months of the Acquisitions, provided such amount under this clause
(vii) shall not exceed $55,000,000 in the aggregate for such period, minus, to
the extent included in such net income, (a) extraordinary non-cash gains
realized other than in the ordinary course of business, and (b) gains realized
other than in the ordinary course of business that are non-cash, non-operating
and non-recurring, all as determined in accordance with GAAP and calculated for
the Borrower and its Subsidiaries on a consolidated basis.

“Consolidated EBITDA” means, with reference to any period, the Consolidated EBIT
for such period, plus, to the extent deducted from revenues in determining such
Consolidated EBIT, depreciation and amortization expense, all as determined in
accordance with GAAP and calculated for the Borrower and its Subsidiaries on a
consolidated basis; provided that, for purpose of the testing of the financial
covenants in Sections 6.10 and 6.11 for any quarter ended prior to June 30,
2014, the Consolidated EBITDA of the Eagle Group shall be annualized based on
Consolidated EBITDA for the quarter(s) ended on June 30, 2013 multiplied by 4,
2, and 4/3 for the first, second and third quarters, respectively, following
such date.

 

6



--------------------------------------------------------------------------------

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Borrower and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP for such period, including without
limitation all financing costs in connection with a Permitted Securitization
Transaction.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Consolidated Total Tangible Assets” means, as of any date, the Consolidated
Total Assets as of such date, less all goodwill and intangible assets determined
in accordance with GAAP included in such Consolidated Total Assets.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Court” means the High Court of Ireland.

“Court Meeting” means the meeting of the holders of the Shares in Eagle or any
adjournment thereof to be convened by an order of the Court pursuant to
Section 201 of the Act to consider and, if thought fit, approve the Scheme (with
or without amendment), together with any meeting held as a result of an
adjournment or reconvention by the Court thereof.

“Court Order” means the perfected Order of the Court sanctioning the Scheme for
the purposes of Section 201(3) of the Act and confirming the Capital Reduction
and approving the Minute.

“Credit Party” means the Administrative Agent and any Lender.

“Debt Rating” has the meaning set forth in the definition of “Applicable
Margin”.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three

 

7



--------------------------------------------------------------------------------

Business Days after request by a Credit Party, acting in good faith, to provide
a certification in writing from an authorized officer of such Lender that it
will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and Schedule 3.07.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
currency other than Dollars (a “Foreign Currency”), the equivalent in Dollars of
such amount, determined by the Administrative Agent pursuant to Section 1.05
using the Exchange Rate with respect to such Foreign Currency at the time in
effect under the provisions of such Section.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Eagle” has the meaning set forth in the recitals hereto.

“Eagle Acquisition” means the proposed acquisition by Borrower of Eagle by means
of the Scheme, including any issuance of Equity Interests by Borrower, directly
or indirectly, to existing shareholders, optionholders and/or other equity award
holders of Eagle in connection with the Scheme, as described in the Press
Release and provided for in the Acquisition Agreement.

“Eagle Group” means Eagle and each of its Subsidiaries.

“Effective Date” means the date the conditions set forth in Section 4.01 are
satisfied (or waived in accordance with Section 9.02).

“Effective Date Loan Party” means the Borrower and each Effective Date
Guarantor.

“Effective Date Guarantor” means each entity list on Schedule 1.01(b).

“Embargoed Person” means any Person that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), or
(ii) is the target of a sanctions program or sanctions list (A) administered by
OFAC, the European Union or Her Majesty’s Treasury, or (B) under the Iran
Sanctions Act, as amended, section 1245 of the National Defense Authorization
Act for Fiscal Year 2012 or Executive Order 13590 “Authorizing the Imposition of
Certain Sanctions with respect to the Provision of Services, Technology or
Support for Iran’s Energy and Petro-chemical Sectors,” effective November 21,
2011 (collectively, “Sanctions”).

 

8



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the euro in one or more member
states of the European Union.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Borrower within the meaning of
Section 4001(a)(14) of ERISA or that, together with the Borrower, is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the “minimum funding standard” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or is in
endangered or critical status, within the meaning of Sections 431 or 432 of the
Code or Sections 304 or 305 of ERISA.

 

9



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any Foreign Currency, the rate at which such Foreign Currency may
be exchanged into Dollars at the time of determination on such day on the
Reuters Currency pages, if available, for such Foreign Currency. In the event
that such rate does not appear on any Reuters Currency pages, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such Foreign Currency are then being conducted, at or
about such time as the Administrative Agent shall elect after determining that
such rates shall be the basis for determining the Exchange Rate, on such date
for the purchase of Dollars for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Subsidiary” means (i) any Subsidiary of the Borrower that is not a
Wholly-Owned Subsidiary; provided that any such Excluded Subsidiary shall cease
to be an Excluded Subsidiary at the time such Subsidiary becomes a Wholly-Owned
Subsidiary, (ii) any Subsidiary of the Borrower that is a captive insurance
company, not-for-profit Subsidiary, securitization entity or special purpose
entity; provided that any such Excluded Subsidiary shall cease to be an Excluded
Subsidiary at the time such Subsidiary is no longer a captive insurance company,
not-for-profit Subsidiary, securitization entity or special purpose entity,
(iii) any Subsidiary of the Borrower that is prohibited by applicable law
(including financial assistance, fraudulent conveyance, preference, thin
capitalization or other similar laws and regulations), regulation or contractual
provision from Guaranteeing the Obligations; provided that any such Excluded
Subsidiary shall cease to be an Excluded Subsidiary at the time any such
prohibition ceases to exist or apply; provided that no guarantee shall be
provided by any Subsidiary unless such guarantee is full and unconditional (it
being agreed that the Borrower and the Company will use commercially reasonable
efforts to obtain any consents, approvals or waivers necessary to permit the
granting of such guarantee), (iv) any Subsidiary of the Borrower the
Guaranteeing of the Obligations by which would result in material adverse tax
consequences or adverse accounting consequences to the Borrower and its
Subsidiaries as reasonably determined in good faith by the Borrower; provided
that any such Excluded Subsidiary shall cease to be an Excluded Subsidiary at
the time any such material adverse tax consequences or adverse accounting
consequences cease to exist or apply and (v) any Subsidiary of the Borrower the
Guaranteeing of the Obligations by which would result in costs that are
excessive in relation to the value afforded by such Guarantee (as reasonably
determined by the Borrower and the Administrative Agent); provided that
notwithstanding the foregoing clauses (i) through (v), the Borrower may in its
sole discretion designate any Excluded Subsidiary as a Guarantor; provided
further that notwithstanding the foregoing clauses (i) through (v), an Excluded
Subsidiary shall at all times include a CFC Excluded Subsidiary until such
Subsidiary is no longer a CFC Excluded Subsidiary.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized

 

10



--------------------------------------------------------------------------------

under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, Irish withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
a request by the Borrower under Section 2.16) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office and (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f).

“Existing Public Notes” means the Company’s 2.950% Notes due 2023 in an
aggregate principal amount of $600,000,000 as issued under an Indenture, dated
as of May 16, 2013, by and between Borrower and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), as supplemented by the First
Supplemental Indenture, dated as of May 16, 2013, by and between the Company and
the Trustee.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Filing Date” means the date on which the Court Order and Minute are delivered
to the Registrar of Companies of Ireland for registration as required under
Section 201(5) and Section 75 of the Act.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or other officer acceptable to
the Administrative Agent.

“Fiscal Quarter” means (i) each period of 13 weeks during a Fiscal Year ending
on a Saturday (with the first such Fiscal Quarter to commence on the first day
of such Fiscal Year) and (ii) upon and after such time, if any, as the Borrower
adopts a Fiscal Year as set forth in clause (ii) of the defined term “Fiscal
Year”, any of the quarterly accounting periods of the Borrower, ending on such
dates of each year elected by the Borrower; provided that, such dates are
reasonably acceptable to the Administrative Agent and do not result in the
financial covenants in Section 6.10 or 6.11 not being tested for more than three
months.

“Fiscal Year” means a (i) any 52-week or 53-week period beginning on the Sunday
nearest to June 30 or December 31 and ending on the Saturday nearest to the
following June 30 or December 31, as applicable. References to a Fiscal Year
with a number corresponding to any calendar year (e.g., “2013 Fiscal Year”)
refer to the Fiscal Year ending on the Saturday nearest to the June 30 or
December 31, as applicable, of such calendar year and (ii) upon the election of
the Borrower, any of the annual accounting periods of the Borrower ending on any
other date of each year elected by the Borrower, provided that such date is
reasonably acceptable to the Administrative Agent and does not result in the
financial covenants in Section 6.10 or 6.11 not being tested for more than three
months.

 

11



--------------------------------------------------------------------------------

“Foreign Currency” has the meaning set forth in the definition of “Dollar
Equivalent”.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA and any other material benefit arrangement mandated by
non-U.S. law, whether or not subject to ERISA) that is not subject to US law and
is maintained or contributed to by the Borrower, any Subsidiary, or ERISA
Affiliate or any other entity related to the Borrower or a Subsidiary on a
controlled group basis.

“Foreign Plan Event” means with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan; (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered; or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America (except with respect to businesses outside the United States acquired in
Additional Acquisitions for periods prior to the date of the Additional
Acquisition).

“General Meeting” means the extraordinary general meeting of the holders of
Shares in Eagle (or any adjournment thereof) to be convened in connection with
the Scheme.

“Governmental Authority” means the government of the United States of America,
the Republic of Ireland, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Group” means the Borrower and its Subsidiaries together with the Eagle Group.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means each Person that executes a Guaranty, including pursuant to
Section 5.11.

 

12



--------------------------------------------------------------------------------

“Guarantor Coverage Test” means the test that is satisfied if the aggregate
amount of revenues attributable to, and the aggregate amount of Consolidated
Total Tangible Assets of all Guarantors, on the last day of each Fiscal Year of
the Borrower, is equal to or exceeds 80% of the aggregate amount of third party
revenues and 80% of the aggregate amount of Consolidated Total Tangible Assets,
respectively, of the Borrower and its Subsidiaries (excluding, in each case, all
Subsidiaries that are Excluded Subsidiaries) on the last day of the such Fiscal
Year.

“Guaranty” means each guaranty or similar agreement executed by any of the
Guarantors and Guaranteeing the Obligations, as amended, supplemented or
otherwise modified from time to time, and in form and substance satisfactory to
the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 5.01, contributed less than 5.0%
of third party revenues for such period of four consecutive fiscal quarters or
(ii) which had assets with a net book value of less than 5.0% of the
Consolidated Total Tangible Assets as of such date.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, acceptances, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all obligations (based on the net
mark-to-market amount) under Swap Agreements of such Person that relate to
interest rates, (l) all Off-Balance Sheet Liabilities of such Person, and
(m) all obligations under any Disqualified Stock of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall not include any New Senior Notes to the extent the proceeds
thereof remain in escrow with the release of such proceeds conditioned upon the
consummation of the Acquisitions or the use of the proceeds to refinance all or
a portion of the Senior Notes.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

13



--------------------------------------------------------------------------------

“Indicative Ratings” has the meaning assigned to it in Section 2.09(b).

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter of the
Borrower, the ratio of Consolidated EBITDA to Consolidated Interest Expense
(excluding non-cash interest), as calculated for the four consecutive Fiscal
Quarters of the Borrower then ending.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Expense” means, with respect to any person for any period, the gross
interest expense of such person for such period on a consolidated basis,
including without limitation (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements (other
than as set forth below)) payable in connection with the incurrence of
Indebtedness to the extent included in interest expense, (iii) the portion of
any payments or accruals with respect to Capital Lease Obligations allocable to
interest expense and (iv) commissions, discounts, yield and other fees and
charges incurred in connection with the asset securitization or similar
transaction which are payable to any person other than the Borrower or a
Wholly-Owned Subsidiary; provided that in any event “Interest Expense” will
exclude any make whole or prepayment premiums, write offs or Swap Agreement
termination costs and similar premiums and costs related to the Transactions.
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received by the Borrower and the
Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or as otherwise described herein or, with the consent of each Lender, such
other period requested by the Borrower) thereafter, as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” has the meaning set forth in the definition of “LIBO Rate”.

“Irish Business Day” means any Business Day on which commercial banks are open
for international business (including dealings in dollar deposits) in Ireland.

“Irish Takeover Rules” means the Irish Takeover Panel Act 1997, Takeover Rules
2007 (as amended).

 

14



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“J&J Partnership” means JANSSEN Alzheimer Immunotherapy (JAI), a company of
which a Subsidiary of Eagle owns 49.9% and Johnson & Johnson owns 50.1%.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.15(b).

“Lead Arrangers” shall mean Barclays and HSBC Securities (USA) Inc.

“Lenders” means the Persons (including their Applicable Lending Installations)
listed on Schedule 2.01 and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” as used herein and in any other
Loan Documents, includes without limitation reference to any Lender and its
Applicable Lending Installations.

“Leverage Ratio” means, as of the end of any Fiscal Quarter of the Borrower, the
ratio of (a) Consolidated Indebtedness at such time to (b) Consolidated EBITDA,
as calculated for the four consecutive Fiscal Quarters of the Borrower then
ending.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, two Business Days prior to the first day
of such Interest Period by reference to the British Bankers’ Association (or any
other Person that takes over the administration of such rate) Interest
Settlement Rates for deposits in Dollars (as reflected on the applicable Reuters
page), for a period equal to such Interest Period (or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 a.m., London time, two Business Days prior to the
first day of such Interest Period; provided, that, if the Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”), then the LIBO Rate shall be the Interpolated Rate at such time.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that
the filing of financing statements solely with respect to, or other lien or
claim solely on, any interest in accounts or notes receivable which are sold or
otherwise transferred in a Permitted Securitization Transaction shall not be
considered a Lien and any purchase option, call or similar right of a third
party with respect to any Equity Interests of the Borrower are not controlled by
this Agreement.

 

15



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Guaranty, any Joinder Agreement, the
Additional Interest and Fee Letter and all other instruments, agreements or
documents executed in connection herewith at any time.

“Loan Party” means the Borrower or any Guarantor.

“Loans” means the Tranche 1 Loans and the Tranche 2 Loans.

“Local Time” means New York City time.

“Long Stop Date” means the date that is nine months after the Effective Date;
provided, that if as of such date the Conditions to the Scheme set forth in
paragraphs 2, 3, 4 and 5 of Appendix I to the Press Release and to the
obligations of the Borrower, the Company and any of their Affiliates to effect
the Eagle Acquisition have been satisfied or would be satisfied if the Eagle
Acquisition were completed on such date, other than the Conditions set forth in
paragraphs 3.3, 3.4 and 3.5 of Appendix I to the Press Release, the Long Stop
Date shall be the date that is one year after the Effective Date.

“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events: (a) a Court Meeting is held to approve the Scheme at which
a vote is held to approve the Scheme, but the Scheme is not so approved by the
shareholders of Eagle at such Court Meeting; (b) a General Meeting is held to
pass the Scheme Resolutions at which a vote is held on the Scheme Resolutions,
but the Scheme Resolutions are not passed by the shareholders of Eagle at such
General Meeting; (c) applications for the issuance of the Court Order are made
to the Court but the Court refuses to grant one or both of the Court Orders;
(d) the Scheme lapses or is withdrawn; (e) the Press Release is not issued on or
before the date falling five Irish Business Days after the Effective Date;
(f) the Scheme Circular is not dispatched within 28 days of the date of the
Press Release (or such later date as the Panel may permit) or, if later,
promptly after the date on which the Court convenes a meeting of the holders of
the Shares to consider the Scheme; (g) the Filing Date does not occur within 5
Business Days of the issuance by the Court of the Court Order; (h) the date
which is 15 days after the Scheme Effective Date; (i) the date on which Eagle
becomes a wholly owned subsidiary of the Borrower and all of the consideration
payable in respect of the Shares has been paid in full; (j) the Long Stop Date;
or (k) a meeting of the holders of the Company Shares is held to approve the
Eagle Acquisition at which a vote is held to approve the Eagle Acquisition and
completed, but Eagle Acquisition is not so approved.

“Margin Stock” means “margin stock” as defined in Regulations U and X of the
Board as from time to time in effect.

“Master Note Purchase Agreement” means the Master Note Purchase Agreement, dated
as of May 29, 2008, among Borrower and the purchasers named therein, as
supplemented by First Supplement to Master Note Purchase Agreement, dated as of
April 30, 2010, among Borrower and the purchasers named therein, as supplemented
by Second Supplement to Master Note Purchase Agreement, dated as of September 1,
2011, among Borrower and the purchasers named therein, and as further amended or
modified from time to time after the Effective Date.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under any Loan Document or (c) the rights of
or benefits available to the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than (i) the Loans and
(ii) Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary, provided that, (x) in order

 

16



--------------------------------------------------------------------------------

to be excluded from Material Indebtedness, any such Indebtedness owing by the
Borrower to a Subsidiary that is not the Borrower shall be subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent and
(y) the Loan Parties may effectuate such subordination at any time during the
term of such Indebtedness), and/or Swap Agreement Obligations (based on the net
mark-to-market amount) of any one or more of the Borrower and its Subsidiaries
(other than a Non-Loan Party Immaterial Subsidiary) in an aggregate principal
amount exceeding the Dollar Equivalent of the lesser of $125,000,000 or 2% of
Consolidated Total Assets (for the avoidance of doubt, it is acknowledged and
agreed that separate items of Indebtedness and/or Swap Agreement Obligations of
the type described above individually less than the lesser of $125,000,000 or 2%
of Consolidated Total Assets which if added together would aggregate more the
lesser of $125,000,000 or 2% of Consolidated Total Assets will constitute
Material Indebtedness under this Agreement).

“Maturity Date” means the date that is 364 calendar days following the Closing
Date.

“Minute” means the minute referred to in Section 75(1) of the Act showing with
respect to the share capital of Eagle as altered by the Court Orders, the amount
of its share capital, the number of shares into which it is to be divided, the
amount of each share, and the amount (if any) deemed to be paid up on each such
share at the date of the registration of the said minute.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Asset Sale, the proceeds
thereof in the form of cash and cash equivalents (including any such proceeds
received by way of deferred payment of principal of a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received), net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien permitted hereunder on any asset that is the subject of such Asset Sale
and other customary fees and expenses actually incurred in connection therewith
and net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any issuance or sale of equity
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“New Foreign Holdco” means Habsont Limited, a private limited company formed
under the laws of Ireland and a Wholly-Owned Subsidiary of the Borrower formed
to effectuate the Transactions.

“New Revolving Credit Facility” means revolving credit facilities of up to
$600,000,000 arranged by the Lead Arrangers entered into to replace the
revolving credit facilities under the Existing Credit Agreement.

“New Senior Notes” has the meaning set forth in the recitals hereto.

“New Term Loan Facility” has the meaning set forth in the recitals hereto.

“New Term Loans” has the meaning set forth in the recitals hereto.

 

17



--------------------------------------------------------------------------------

“Non-Guarantor Subsidiaries” means all Excluded Subsidiaries and all
Subsidiaries of the Borrower that are Immaterial Subsidiaries; provided that any
such Non-Guarantor Subsidiary shall cease to be a Non-Guarantor Subsidiary at
the time such Subsidiary is no longer an Excluded Subsidiary or an Immaterial
Subsidiary.

“Non-Loan Party Immaterial Subsidiaries” means all of the Subsidiaries that are
or have been subject to any event described in clauses (h), (i) and (j) of
Article VII of this Agreement (each event an “Insolvency Event”), provided that
each such Subsidiary satisfies each of the following conditions:

(a) such Subsidiary is not a Loan Party;

(b) for each Subsidiary that becomes subject to an Insolvency Event:

(i) the total assets of such Subsidiary (as measured by GAAP at the time it
becomes subject to an Insolvency Event) are less than 2.5% of the Consolidated
Total Assets as set forth on the most recent financial statements delivered
pursuant to Section 5.01(a) or 5.01(b) prior to the time such Subsidiary became
subject to an Insolvency Event, and

(ii) the total revenues of such Subsidiary, as measured for such Subsidiary for
the four most recently ended Fiscal Quarters ended prior to the time such
Subsidiary became subject to an Insolvency Event, are less than 2.5% of the
consolidated total revenues of the Borrower and its Subsidiaries as set forth on
the most recent financial statements delivered pursuant to Section 5.01(a) or
5.01(b) prior to the time such Subsidiary became subject to an Insolvency Event;
and

(c) for all Subsidiaries that become subject to an Insolvency Event:

(i) the total assets of all such Subsidiaries in the aggregate (as measured for
each such Subsidiary by GAAP at the applicable time each such Subsidiary became
subject to an Insolvency Event) are less than 4.0% of the Consolidated Total
Assets as set forth on the most recent financial statements delivered pursuant
to Section 5.01(a) or 5.01(b) prior to the most recent time a Subsidiary became
subject to an Insolvency Event, and

(ii) total revenues of all such Subsidiaries, as measured for each such
Subsidiary for the four most recently ended Fiscal Quarters ended prior to the
time such Subsidiary became subject to an Insolvency Event, are less than 4.0%
of the consolidated total revenues of the Borrower and its Subsidiaries as set
forth on the most recent financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) prior to the most recent time a Subsidiary became
subject to an Insolvency Event.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Loans, all accrued and unpaid fees and
all expenses, reimbursements, indemnities and other obligations of the Borrower
or any of them to the Lenders, the Agents, any indemnified party or any of them
arising under the Loan Documents, in all cases whether now existing or hereafter
arising.

“OFAC” has the meaning set forth in the definition of “Embargoed Person”.

 

18



--------------------------------------------------------------------------------

“Off-Balance Sheet Liability” of a Person means (i) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) the amount of obligations outstanding under
the legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction (including without
limitation any Permitted Securitization Transaction) were structured as a
secured lending transaction rather than as a purchase or (iv) any other
transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, notwithstanding anything herein to the contrary, the
outstanding amount of any Off-Balance Sheet Liability shall be calculated based
on the aggregate outstanding amount of obligations outstanding under the legal
documents entered into as part of any such transaction on any date of
determination that would be characterized as principal if such transaction were
structured as a secured lending transaction, whether or not shown as a liability
on a consolidated balance sheet of such Person, in a manner reasonably
satisfactory to the Administrative Agent.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.16).

“Panel” means the Irish Takeover Panel.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

19



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g) statutory and contractual Liens in favor of a landlord on real property
leased by the Borrower or any Subsidiary; provided that, the Borrower or
Subsidiary is current with respect to payment of all rent and other amounts due
to such landlord under any lease of such real property, except where the failure
to be current in payment would not, individually or in the aggregate, be
reasonably likely to result in a Material Adverse Effect.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any obligation imposed pursuant to Section 430(k) of
the Code or Sections 303(k) or 4068 of ERISA.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Agent or Affiliate thereof or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) fully collateralized repurchase agreements and reverse repurchase agreements
with a term of not more than one year for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e) in the case of the Borrower or any Foreign Subsidiary, (i) marketable direct
obligations issued by, or unconditionally guaranteed by, the sovereign nation in
which the Borrower or such Foreign Subsidiary is organized and is conducting
business or issued by any agency of such sovereign nation and backed by the full
faith and credit of such sovereign nation, in each case maturing within one year
from the date of acquisition, so long as such sovereign nation is a member of
the Organization for Economic Co-operation and Development (the “OECD”), the
indebtedness of such sovereign nation is rated at least A by S&P or A2 by
Moody’s or carries an equivalent rating from a comparable foreign rating agency
or such

 

20



--------------------------------------------------------------------------------

sovereign nation is approved by the Administrative Agent for purposes of this
clause (e), or (ii) investments of the type and maturity described in clauses
(b) through (d) above of foreign obligors, which investments or obligors in the
case of clause (b) above have ratings described in such clause or equivalent
ratings from comparable foreign rating agencies, and which investments in the
case of clauses (c) and (d) are with any office of any commercial bank that is
(A) any Agent or Affiliate thereof, (B) organized under the laws of a member of
the OECD or a state, province or territory thereof which has a combined capital
and surplus and undivided profits of not less than $500,000,000, or
(iii) approved by the Administrative Agent.

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(g) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;

(h) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;

(i) “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;

(j) tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency;

(k) shares of any money market mutual fund rated as least AAA or the equivalent
thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or any other
mutual fund at least 95% of whose assets consist of the type specified in
clauses (a) through (g) above; and

(l) other investments that qualify as “cash equivalents” as defined in GAAP.

“Permitted Securitization Transaction” means any asset securitization
transaction (i) by a Securitization Entity, (ii) which is a sale or other
transfer of an interest in accounts or notes receivable, and (iii) which is
otherwise permitted by the terms of this Agreement and any other agreement
binding on the Borrower or any of its Subsidiaries.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or to
which the Borrower or an ERISA Affiliate has any actual or contingent liability.

 

21



--------------------------------------------------------------------------------

“Press Release” means a press release in the form agreed by the Borrower and
Eagle released by the Borrower and/or Eagle to announce a firm intention on the
part of the Borrower to make an offer to acquire the Shares by way of the Scheme
in accordance with Rule 2.5 of the Irish Takeover Rules.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Qualified Acquisition” means any Additional Acquisition, or the last to occur
of a series of Additional Acquisitions consummated within a period of six
consecutive months, if the aggregate amount of Indebtedness incurred by one or
more of the Borrower and its Subsidiaries to finance the purchase price of, or
other consideration for, or assumed by one or more of them in connection with,
such Additional Acquisition is at least $100,000,000.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time Lenders having Commitments and Loans
representing more than 50% of the sum of the Aggregate Commitments or Aggregate
Loans outstanding at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” has the meaning set forth in the definition of “Embargoed Person”.

“Scheme” means a scheme of arrangement pursuant to Section 201 of the Act (and
including the Capital Reduction) to be proposed by Eagle to its shareholders
pursuant to which the Borrower and its nominees will become the only
shareholders of Eagle with, or subject to, any modification, addition or
condition approved or imposed by the Court.

“Scheme Circular” means a circular to the relevant shareholders of Eagle,
issued, or to be issued, by Eagle, setting out the proposals for the Scheme,
including the notice of General Meeting and the Court Meeting.

“Scheme Documents” means, collectively, (i) the Scheme Circular, (ii) the Press
Release, (iii) the Scheme Resolutions and (iv) any other document issued by or
on behalf of Eagle to its shareholders in respect of the Scheme and any other
document designated as a “Scheme Document” by the Administrative Agent and the
Company (or any of its Affiliates).

 

22



--------------------------------------------------------------------------------

“Scheme Effective Date” means the date on which the Court Order, together with
the Minute, is registered by the Registrar of Companies.

“Scheme Resolutions” means the resolutions of Eagle shareholders which are
incidental to and for the purpose of the Scheme and which are referred to and
substantially in the form set out in the Scheme Circular.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.

“SEC Documents” means any of the most recent 10-K or 10-Q (or if applicable 20-F
or 6-K) filed with the SEC by the Company or Eagle since January 1, 2013 and
prior to the date of this Agreement and any 8-K (or if applicable 6-K) filed
since the most recent 10-K or 10-Q (or if applicable 20-F or 6-K) above and
prior to the Date of this Agreement. For the avoidance of doubt, the disclosure
in the SEC Documents shall not be deemed to include any risk factor disclosures
contained under the heading “Risk Factors,” any disclosure of risks included in
any “forward-looking statements” disclaimer or any other statements that are
similarly predictive or forward-looking in nature.

“Securitization Entity” means a wholly-owned Subsidiary of the Borrower that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required for
Permitted Securitization Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Borrower or any
Subsidiary of the Borrower or is recourse to or obligates the Borrower or any
Subsidiary of the Borrower in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Permitted Securitization
Transaction.

“Senior Notes” means the Company’s $75,000,000 5.97% Senior Notes, Series
2008-A, due May 29, 2015, $125,000,000 6.37% Senior Notes, Series 2008-B, due
May 29, 2018, $115,000,000 4.91% Senior Notes, Series 2010-A, due April 30,
2017, $150,000,000 5.45% Senior Notes, Series 2010-B, due April 30, 2020,
$150,000,000 5.55% Senior Notes, Series 2010-C, due April 30, 2022, $75,000,000
4.27% Senior Notes, Series 2011-A, due September 30, 2021, $175,000,000 4.52%
Senior Notes, Series 2011-B, due December 15, 2023, $100,000,000 4.67% Senior
Notes, Series 2011-C, due September 30, 2026, as issued under the Master Note
Purchase Agreement and the Existing Public Notes.

“Shares” means the shares in the capital of Eagle (including any shares of Eagle
issued prior to completion of the Acquisitions) proposed to be acquired pursuant
to the Scheme.

“Specified Transaction Agreement Representations” shall mean such of the
representations made by, or with respect to, Eagle and its Subsidiaries in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower (or its Affiliates) have the right to terminate
their obligations under the Acquisition Agreement or decline to consummate the
Eagle Acquisition as a result of a breach of such representations in the
Acquisition Agreement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be

 

23



--------------------------------------------------------------------------------

available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Borrower or
any of its Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) owing to any
Lender or any of its Affiliates under any and all Swap Agreements.

“Syndication Agent” means HSBC Bank USA, N.A.

“Take Private Filing” means the application to re-register Eagle as a private
company in the prescribed form in accordance with Section 14(1)(b) of the 1983
Act.

“Take Private Resolution” means a special resolution of Eagle complying with
Section 14(2) of the 1983 Act to enable Eagle to be registered as a private
company under Section 14 of the 1983 Act.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tranche 1 Commitments” means with respect to each Lender, the commitment of
such Lender to make a Loan pursuant to Section 2.01(a), as such commitment may
be reduced from time to time pursuant to the terms hereof. The initial amount of
each Lender’s Tranche 1 Commitment as of the Effective Date is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Tranche 1 Commitment, as applicable. The initial
aggregate amount of the Lenders’ Tranche 1 Commitments as of the Effective Date
is $1.65 billion.

“Tranche 2 Commitments” means with respect to each Lender, the commitment of
such Lender to make a Loan pursuant to Section 2.01(b), as such commitment may
be reduced from time to time pursuant to the terms hereof. The initial amount of
each Lender’s Tranche 2 Commitment as of the

 

24



--------------------------------------------------------------------------------

Effective Date is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Tranche 2
Commitment, as applicable. The initial aggregate amount of the Lenders’ Tranche
2 Commitments as of the Effective Date is $1.0 billion.

“Tranche 1 Loans” has the meaning set forth in Section 2.01(a).

“Tranche 2 Loans” has the meaning set forth in Section 2.01(b).

“Transactions” has the meaning set forth in the recitals hereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche 1
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a “
Tranche 1 Eurocurrency Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “ Tranche 1 Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “ Tranche 1 Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) where any
provision herein requires the Borrower to do any act or thing (or procure that
it be done) by a certain time and the Panel permits the same to be done at a
later time (it being understood the preceding shall only relate to
implementation of required statutory provisions relating to timing or

 

25



--------------------------------------------------------------------------------

timing rules of the Panel), then such later time shall apply for the purposes of
this Agreement, provided that the Borrower shall not seek a time extension from
the Panel without the prior written consent of the Administrative Agent (not to
be unreasonably withheld or delayed).

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time (it being
agreed that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof); provided that, if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of
calculating the Leverage Ratio (as used in Section 6.10 and in determining the
Applicable Margin), the Interest Coverage Ratio, Consolidated Total Assets and
Consolidated Total Tangible Assets, any Additional Acquisition or any sale or
other disposition outside the ordinary course of business by the Borrower or any
of the Subsidiaries of any asset or group of related assets in one or a series
of related transactions, the net proceeds from which exceed $10,000,000,
including the incurrence of any Indebtedness and any related financing or other
transactions in connection with any of the foregoing, occurring during the
period for which such ratios are calculated shall be deemed to have occurred on
the first day of the relevant period for which such ratios were calculated on a
pro forma basis acceptable to the Administrative Agent.

SECTION 1.05. Foreign Currency Calculations. For purposes of any determination
under Section 6.01, 6.02, 6.04 or 6.09 or under Article VII, all amounts
incurred, outstanding or proposed to be incurred or outstanding in a Foreign
Currency shall be translated into Dollars at the currency exchange rates in
effect on the date of such determination; provided that no Default shall arise
as a result of any limitation set forth in Dollars in Section 6.01 or 6.02 being
exceeded solely as a result of changes in currency exchange rates from those
rates applicable at the time or times Indebtedness or Liens were initially
consummated in reliance on the exceptions under such Sections. For purposes of
any determination under Section 6.04 or 6.09, the amount of each investment,
asset disposition or other applicable transaction denominated in a Foreign
Currency shall be translated into Dollars at the currency exchange rate in
effect on the date such investment, disposition or other transaction is
consummated. Such currency exchange rates shall be determined in good faith by
the Borrower.

SECTION 1.06. Schedules. Notwithstanding anything herein to the contrary, after
the Effective Date and on or prior to the date that is 20 Business Days prior to
the Closing Date the Borrower may provide updates to Schedules 3.06, 3.07, 6.01,
6.02, 6.04 and 6.08 hereto to the extent such updates are reasonably acceptable
to the Lead Arrangers and the Lenders are notified of any

 

26



--------------------------------------------------------------------------------

such updates and the Required Lenders do not object to such updates within 5
Business Days of such notification (to the extent that such updates are so
approved and not objected to, such updated schedules shall replace the existing
corresponding Schedules as of the end of such 5 Business Day period).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Lender agrees to make loans (the “Tranche 1 Loans”) denominated in
Dollars to the Borrower in a single drawing on the Closing Date in an aggregate
principal amount not to exceed such Lender’s Tranche 1 Commitment immediately
prior to the making of the Tranche 1 Loan and (b) each Lender agrees to make
loans (the “Tranche 2 Loans”) denominated in Dollars to the Borrower in a single
drawing on the Closing Date in an aggregate principal amount not to exceed such
Lender’s Tranche 2 Commitment immediately prior to the making of the Tranche 2
Loan. Loans may not be reborrowed once repaid.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders, ratably in
accordance with their respective Commitments on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.11, each Loan shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the Borrower may request in accordance herewith.

(c) Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e) Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any Notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower, designate replacement or additional
Applicable Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made. Each Lender will promptly notify the
Borrower and the Administrative Agent of any event of which it has actual
knowledge occurring after the date hereof which will entitle such Lender to
compensation pursuant to this Section 2.12 and will designate a different
Applicable Lending Installation if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender or contrary to its policies.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (which request shall be in
writing unless

 

27



--------------------------------------------------------------------------------

otherwise agreed to by the Administrative Agent) (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 10:30 a.m., New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and by
means of a written Borrowing Request delivered to the Administrative Agent in a
form approved by the Administrative Agent and signed by the Borrower. Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”;

(v) the location and number of the Borrower’s account to which funds are to be
disbursed; and

(vi) the intended use of proceeds of the Loans.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in such
location determined by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

28



--------------------------------------------------------------------------------

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type, or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (which shall be in writing unless
otherwise agreed to by the Administrative Agent) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and by means of a written Interest Election Request delivered to the
Administrative Agent in a form approved by the Administrative Agent and signed
by the Borrower.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of

 

29



--------------------------------------------------------------------------------

Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.06. Termination and Reduction of Commitments; Mandatory Prepayments.
(a) Unless previously terminated, the Commitments shall terminate in full at
5:00 p.m. New York City time on the earlier of (i) the date on which the
Acquisitions are consummated without the making of any Loans, (ii) the Long Stop
Date and (iii) the Certain Funds Termination Date. Additionally, the applicable
Commitments will be permanently reduced upon the making of any Loan under such
Commitment by an amount equal to the amount of such Loan.

(b) The Borrower may at any time terminate, or from time to time reduce, either
Class of Commitments; provided that each reduction of the Commitments shall be
in an amount that is an integral multiple of $10,000,000 and not less than
$10,000,000.

(c) The Loans shall be prepaid, and if any Commitments are outstanding and no
Loans are outstanding on the applicable date, the Commitments shall be reduced,
in each case, on a dollar-for-dollar basis (after giving effect to expenses)
within 1 Business Day of (in the case of a prepayment of Loans) or on the date
of (in the case of a reduction of Commitments) receipt by the Borrower or any of
its Subsidiaries of any Net Cash Proceeds referred to in this paragraph (c):

(i) (x) from 100.0% of the Net Cash Proceeds actually received by the Company,
the Borrower or any of their Subsidiaries from the incurrence of Indebtedness
for borrowed money (including hybrid securities and debt securities convertible
to equity) by such entity (excluding (i) intercompany debt of such entities
(including for the avoidance of doubt intercompany debt incurred in connection
with the Acquisitions), (ii) borrowings under the Company’s Existing Credit
Agreement or any New Revolving Credit Facility, (iii) any other ordinary course
borrowings under working capital, overdraft or other revolving facilities,
provided that the aggregate amount of excluded hereunder and under clause
(v) below shall not exceed $50,000,000 (iv) any debt incurred by Perrigo API
India Pvt. Ltd. or Chemagis India Private Ltd., (v) any ordinary course foreign
borrowings provided that the aggregate amount excluded hereunder and under
clause (iii) above shall not exceed $50,000,000 in the aggregate, (vi) issuances
of commercial paper, (vii) obligations under the Company’s existing accounts
receivable agreement and (viii) other Indebtedness in an amount not to exceed
$600,000,000 in the aggregate to the extent such indebtedness is utilized to
refinance the Company’s Existing Public Notes and (ix) borrowings under the Cash
Bridge Facility) and (y) the aggregate amount of commitments received in respect
of the New Term Loan Facility (provided the conditions to funding of the New
Term Loan Facility are no more restrictive than the conditions to funding of the
Loans);

(ii) from 100.0% of the Net Cash Proceeds actually received from the issuance of
any Equity Interests by the Company, the Borrower or any of their Subsidiaries
(other than (i) issuances pursuant to employee stock plans or other benefit or
employee incentive arrangements, (ii) issuances to the Company, the Borrower or
any of their Subsidiaries or (iii) issuances in connection with any increase in
the purchase price with respect to the Acquisitions; and

(iii) from 100.0% of the Net Cash Proceeds actually received by the Company, the
Borrower or any of their Subsidiaries from Asset Sales outside the ordinary
course of business (except for (i) sales or other dispositions between or among

 

30



--------------------------------------------------------------------------------

such entities and (ii) sales or other dispositions, the Net Cash Proceeds of
which do not exceed $50,000,000 in the aggregate) in each case to the extent not
reinvested in the business or committed to be reinvested in the business of such
entities within 18 months after the receipt of such Net Cash Proceeds.

All mandatory prepayments or Commitment reductions (a) in respect of the
issuance of senior unsecured notes and/or mandatorily convertible securities
and/or hybrid equity or equity securities shall be applied first to Tranche 1
Loans or Tranche 1 Commitments and then to Tranche 2 Loans or Tranche 2
Commitments, (b) in respect of the incurrence of New Term Loans shall be applied
first to Tranche 2 Loans and Tranche 2 Commitments and then to Tranche 1 Loans
or Tranche 1 Commitments, and (c) in respect of other mandatory prepayments or
commitment reductions shall be applied ratably to Tranche 1 Loans or Tranche 1
Commitments and Tranche 2 Loans and Tranche 2 Commitments. All mandatory
prepayments and Commitment reductions will be applied without penalty or premium
(except for breakage costs and accrued interest, if any) and will be applied pro
rata to the outstanding Loans or Commitments under the applicable Class of the
Commitments, as applicable. Mandatory prepayments of the Loans may not be
reborrowed.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments under this Section 2.06 shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of the Loans on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by such Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

31



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form of
Exhibit B hereto or such other form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.08. Voluntary Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (which notice shall be in
writing unless otherwise agreed to by the Administrative Agent) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., Local Time, one Business Day before the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.06, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10.

SECTION 2.09. Additional Interest and Fees. (a) The Borrower agrees to pay to
the Administrative Agent for the account of each Lender duration interest on
each date set forth below in an amount equal to the percentage set forth
opposite such date of the principal amount of the Loans owed to such Lender
outstanding on such date (such interest to be earned and payable in full in such
applicable date):

 

Date

   Percentage  

90 days after the Closing Date

     0.50 % 

180 days after the Closing Date

     0.75 % 

270 days after the Closing Date

     1.00 % 

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender ticking interest (the “Ticking Interest”) commencing on the date
that is 30 days after the Effective Date and ending on the date the Commitments
are terminated in their entirety or otherwise reduced to zero, equal to
0.175% per annum until the receipt of a publicly issued senior unsecured
indebtedness rating for the Borrower (after giving effect to the Acquisitions)
from the ratings advisory service of Moody’s and a publicly issued corporate
credit rating for the Borrower (after giving effect to the Acquisitions) from
the ratings advisory service of S&P and (y) thereafter, equal to the Applicable
Margin per annum, in each case, on the aggregate daily amount of the Commitments
of each Lender during such period, such interest to be earned and payable in
full on the date the Commitments terminated in their entirety or otherwise
reduced to zero.

 

32



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender funding interest equal to 0.50% of the aggregate amount of the Loans
made by such Lender, such interest to be earned and payable in full on the
Closing Date.

(d) The Borrower agrees to pay to the Lead Arrangers, the Administrative Agent
and to the Syndication Agent fees payable to them in the amounts and at the
times separately agreed upon by them.

(e) All additional interest and fees payable hereunder shall be paid on the
dates due, in immediately available funds and in Dollars, to the Administrative
Agent for distribution, in the case of duration interest, funding interest and
Ticking Interest, to the Lenders. Such additional interest and fees paid shall
not be refundable under any circumstances.

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due (after the expiration of any applicable grace or cure period), whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

33



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing and (ii) any outstanding
Eurocurrency Borrowing shall be converted, on the last day of the then-current
Interest Period, to an ABR Borrowing.

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or any Loan made by such Lender; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital, liquidity
or insurance requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital, liquidity or insurance requirements), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’ holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

34



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.14. Withholding of Taxes; Gross-Up. (a) Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by any law. If any Withholding Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

35



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.14(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.14(d) shall be paid within 10 days
after the applicable Recipient delivers to the applicable Loan Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.14(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.14(e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A) through (C) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.14(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

36



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, any Lender with respect
to the Borrower shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender, an IRS Form W-8BEN, W-8ECI or W-8IMY
(together with any underlying attachments), as applicable; or

(C) in the case of a Lender that is not resident in Ireland, if required to
obtain an exemption from Irish withholding tax, authorization issued by the
Irish Revenue Commissioners permitting payment without deduction of withholding
tax; or

(D) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together or, as the case may be,
Irish withholding tax with such supplementary documentation necessary to enable
the Borrower or the Administrative Agent to determine the amount of Tax (if any)
required by law to be withheld.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including
additional amounts paid pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.14(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.14(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section 2.14(g)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees or of amounts
payable under Section 2.12,

 

37



--------------------------------------------------------------------------------

2.13, 2.14 or 2.17, or otherwise) prior to 1:00 p.m. Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.12, 2.13, 2.14, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
Dollars and (iii) any other amount due hereunder or under another Loan Document
shall be made in Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than the Borrower or any Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph (c) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith

 

38



--------------------------------------------------------------------------------

on demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder or is otherwise a
Defaulting Lender, or if any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination which pursuant to the terms of
Section 9.02 or any other provision of any Loan Document requires the consent of
all affected Lenders and with respect to which the Required Lenders shall have
granted their consent, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.17. Additional Reserve Costs. (a) For so long as any Lender is
required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans, such Lender shall be entitled to
require the Borrower to pay, contemporaneously with each payment of interest on
each of such Loans, additional interest on such Loan at a rate per annum equal
to the Mandatory Cost Rate calculated in accordance with the formula and in the
manner set forth in Exhibit C hereto.

 

39



--------------------------------------------------------------------------------

(b) For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Cost Rate) in respect of any of such
Lender’s Eurocurrency Loans, such Lender shall be entitled to require the
Borrower to pay, contemporaneously with each payment of interest on each of such
Lender’s Loans subject to such requirements, additional interest on such Loan at
a rate per annum specified by such Lender to be the cost to such Lender of
complying with such requirements in relation to such Loan.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the Borrower by such Lender shall be payable to the Administrative
Agent for the account of such Lender on each date on which interest is payable
for such Loan.

SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Ticking Interest shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.09(b);

(b) the Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein such Lender will cease to be a Defaulting
Lender; provided, however, that except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of the Borrower or any other
party hereunder arising from such Lender’s having been a Defaulting Lender, and
the Borrower and such other party shall retain and reserve any such claim.

ARTICLE III

Representations and Warranties

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, the Borrower represents and warrants to each Lender and the
Administrative Agent, that the following statements are true, correct and
complete:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing (or, if applicable in a
foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

40



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate, stockholder, shareholder and other action. Each Loan Document has
been duly executed and delivered by each Loan Party party thereto and assuming
due execution and delivery by all parties other than the Loan Parties,
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect (or
are to be made within any applicable grace period), (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, except to the extent such violation or default or Lien,
could not, in the case of subparts (c) or (d) reasonably be expected to result
in a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders the Company’s (i) consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the Fiscal Year ended June 30, 2012 and each subsequent Fiscal Year of the
Company ended at least 90 days prior to the Closing Date, reported on by Ernst
and Young LLP, independent public accountants and (ii) unaudited consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for each Fiscal Quarter of the Company ended at least 45 days prior to the
Closing Date (other than any Fiscal Quarter end that coincides with a Fiscal
Year end). To such Borrower’s knowledge, such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, except as may be
indicated in the notes thereto and subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) To the extent made available to the Borrower, the Borrower has heretofore
furnished to the Lenders Eagle’s (i) consolidated balance sheets, and
consolidated statements of operations and statements of consolidated
comprehensive income, consolidated statements of changes in shareholders’
equity, and consolidated statements of cash flows as of and for the fiscal year
ended December 31, 2012 and each subsequent fiscal year of Eagle ended at least
90 days prior to the Closing Date, reported on by KPMG, independent public
accountants and (ii) unaudited consolidated balance sheets, and consolidated
statements of operations and statements of consolidated comprehensive income,
consolidated statements of changes in shareholders’ equity, and consolidated
statements of cash flows as of and for each fiscal quarter of Eagle ended at
least 45 days prior to the Closing Date (other than any fiscal quarter end that
coincides with a fiscal year end). To the Borrower’s knowledge, such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Eagle and its consolidated Subsidiaries
as of such dates and for such periods in accordance with GAAP, except as may be
indicated in the notes thereto and subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

41



--------------------------------------------------------------------------------

(c) As of the Closing Date, the Borrower has heretofore furnished to the Lenders
a pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Borrower and its Subsidiaries as of and for the
fiscal year most recently and any additional financial reports required for the
Form S-4, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income).

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except where such failure to have good title or valid
leasehold interests could not reasonably be expected to result in a Material
Adverse Effect. None of the assets of the Borrower or any of its Subsidiaries is
subject to any Lien other than Liens permitted under Section 6.02.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters and as set
forth in the SEC Documents) or (ii) that involve this Agreement or the
Transactions.

(b) Except as set forth in the SEC Documents and the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in the
SEC Documents and the Disclosed Matters, each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Neither the Borrower nor any of its Subsidiaries are in violation of any
applicable law, relating to anti-corruption (including the FCPA and the United
Kingdom Bribery Act of 2010) (“Anti-Corruption Laws”) or counter-terrorism
(including United States Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, the USA PATRIOT Act; the United Kingdom Terrorism
Act of 2000, the United Kingdom Anti-Terrorism, Crime and Security Act of 2001,
the United Kingdom Terrorism

 

42



--------------------------------------------------------------------------------

(United Nations Measures) Order of 2006, the United Kingdom Terrorism (United
Nations Measures) Order of 2009 and the United Kingdom Terrorist Asset-Freezing
etc. Act of 2010). None of the Borrower, any of its Subsidiaries, nor to the
knowledge of the Borrower, any of their respective officers or directors
(a) have violated, within the 5 year period prior to the date of this Agreement,
or is in violation of any applicable law that relates to Sanctions, or (b) is an
Embargoed Person. None of the proceeds from the Loans shall be used in any
manner that directly or indirectly violates Sanctions or Anti-Corruption Laws.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Except as set forth in the Disclosed Matters, each of the
Borrower and its Subsidiaries has timely (after taking into account all
available extensions) filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event or Foreign Plan Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events and/or Foreign Plan Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. Each
of the Borrower, the Subsidiaries and the ERISA Affiliates is in compliance with
the applicable provisions of ERISA and the provisions of the Code relating to
Plans and the regulations and published interpretations thereunder and any
similar applicable non-U.S. law, except for such noncompliance that could not
reasonably be expected to have a Material Adverse Effect. The excess of the
present value of all benefit liabilities under each Plan of the Borrower, the
Subsidiaries and the ERISA Affiliates (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, over the value of the assets of such Plan could not
reasonably be expected to have a Material Adverse Effect, and the excess of the
present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such underfunded Plans could not reasonably be expected to
have a Material Adverse Effect. Each of the Borrower and the Subsidiaries is in
compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions known to the
Borrower to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the financial
statements, certificates nor other reports or information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

43



--------------------------------------------------------------------------------

SECTION 3.12. Use of Loans. The Borrower will use the proceeds of the Loans to
finance in part the Transactions and to pay fees and expenses in connection
therewith; provided that if the Borrower utilizes the Loans for any purpose
other than the payment of the Cash Consideration it shall ensure that it shall
have remaining Commitments hereunder and commitments under the Cash Bridge
Facility in an aggregate amount at least equal to the amount of the Cash
Consideration. Neither the Borrower nor any of its Subsidiaries extends or
maintains, in the ordinary course of business, credit for the purpose, whether
immediate, incidental, or ultimate, of buying or carrying Margin Stock. No part
of the proceeds of any Loan will be used in any manner that is in violation of
any applicable law or regulation (including without limitation Regulations U or
X of the Board). After applying the proceeds of each Loan, Margin Stock will not
constitute more than 25% of the value of the assets of the Borrower and its
Subsidiaries on a consolidated basis that are subject to any provisions of this
Agreement that may cause the Loan to be deemed secured, directly or indirectly,
by Margin Stock.

SECTION 3.13. Acquisition Related Representations.

(a) The Borrower has delivered to the Administrative Agent a complete and
correct copy of the Acquisition Agreement, the Press Release and (if and when
issued) the Scheme Circular, including all schedules and exhibits thereto. The
execution, delivery and performance of each of the Scheme Documents has or will
be, prior to its execution and delivery, duly authorized by the Borrower. Each
of the Scheme Documents is or will be, when entered into and delivered, the
legal, valid and binding obligations of the Borrower, enforceable against such
Persons in accordance with its terms in each case, except as may be limited by
(i) bankruptcy, insolvency, examination or other similar laws affecting the
rights and remedies of creditors generally and (ii) general principles of
equity.

(b) The Press Release and the Scheme Circular (if and when issued) when taken as
a whole: (i) do not (or will not if and when issued) contain any statement which
is materially untrue by the Borrower or omit any material and necessary
information in light of the circumstances in which they are delivered which
makes any statement for which the Borrower or its directors are responsible,
materially misleading and all expressions of expectation, intention, belief and
opinion of the Borrower in the Press Release or the Scheme Circular were or will
be honestly made on reasonable grounds after due and careful consideration by
the Borrower in light of the facts known to the Borrower at such time; and
(ii) taken as a whole, contain all the material terms of the Scheme.

(c) Each of the Scheme Documents complies in all material respects with the
Companies Acts 1963 to 2012 of Ireland and the Irish Takeover Rules, subject to
any applicable waivers by the Panel.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of each Loan Document to which it is a
party signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page) that such party has signed a counterpart of each such Loan
Document.

 

44



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received the following favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of counsel covering such matters relating to the parties hereto,
this Agreement or the Transactions as the Administrative Agent may reasonably
request:

(i) an opinion of Dillon Eustace Solicitors special Irish counsel to the
Borrower; and

(ii) an opinion of Fried, Frank, Harris, Shriver & Jacobson LLP special New York
counsel to the Borrower;

(c) a certificate (signed by a director or the company secretary) of the
Borrower and each of the Irish incorporated Effective Date Guarantors (each an
“Irish Certificate Provider”) attaching and certifying as true and correct,
(a) the certificates of incorporation, (b) memorandum and articles of
association and (c) board resolutions approving the entry into the Transactions
and this Agreement and ancillary documentation and authorizing their execution
by persons specified in such resolution and certifying that (w) that the
borrowing or guaranteeing the Commitments will not cause any borrowing,
guarantee or similar limits binding on such Irish Certificate Provider to be
exceeded, (x) certifying that such Irish Certificate Provider has complied with
the provisions of Section 60 of the Act in order to enable such Irish
Certificate Provider to enter into this Agreement and perform its obligations
under this Agreement, (y) certifying that neither such Irish Certificate
Provider, nor any director or Secretary of such Irish Certificate Provider is a
company or a person to whom Chapter I or Chapter II of Part VII of the 1990 Act
applies (z) certifying that the prohibition contained in Section 31 of the 1990
Act does not apply to this Agreement as either: (A) such Irish Certificate
Provider forms part of a group of companies within the scope of Section 35 of
the 1990 Act; or (B) no director of such Irish Certificate Provider is connected
within the meaning of Section 26 of the 1990 Act to the Company or any member of
the Company’s group (including Company Merger Sub); and (aa) a specimen of the
signature of each person authorized by the resolution referred to in paragraph
(c) above

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Effective Date Credit
Parties, the incumbency of officers, the authorization of the Transactions and
any other legal matters relating to the Effective Date Credit Parties, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel acting reasonably.

(e) a letter of status from the Companies Registration Office of Ireland dated a
date reasonably close to the Effective Date as to the status of the Borrower and
the Irish incorporated Effective Date Guarantors.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a senior officer of the Borrower, certifying that
(i) no Default as of the Effective Date has occurred and is continuing and
(ii) the representations and warranties contained in Article III are true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date).

(g) All fees and other amounts due and payable on or prior to the Effective Date
by the Borrower and the Company to the Lead Arrangers and the Lenders hereunder
and under any fee letters among any such parties shall be paid, including, to
the extent invoiced by the relevant Person, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Loan Parties
hereunder on the Effective Date.

 

45



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received a copy, certified by the
Borrower, of the Press Release and the Acquisition Agreement.

(i) The Administrative Agent shall have received, at least 1 Business Day prior
to the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case
relating to the Borrower and its Subsidiaries and the Company and its
Subsidiaries.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Closing Date. The obligations of the Lenders to make Loans on the
Closing Date is subject to the satisfaction (or waiver in accordance with
Section 9.02) of the following conditions:

(a) The Effective Date shall have occurred.

(b) The Filing Date shall have occurred.

(c) The Take Private Resolution shall have been passed.

(d) Receipt by the Administrative Agent of the following documents, each dated
the Closing Date unless otherwise indicated:

(i) a notice of borrowing in accordance with Section 2.03;

(ii) a copy, certified by the Borrower, of (x) each of the Scheme Documents and
the Acquisition Agreement, and documents delivered pursuant to Section 4.01(h)
or otherwise reflecting amendments to, or waivers of, the terms and conditions
applicable to the Acquisitions, (y) the Court Order and (z) the certificates of
the Registrar of Companies in Ireland confirming registration of the Court Order
(insofar as it relates to the Capital Reduction); and a certified copy of the
Take Private Resolution;

(iii) a certificate of the Borrower certifying that the conditions set forth in
clauses (e), (f) and (g) of this Section 4.02 have been satisfied;

(iv) An executed Joinder Agreement from each Closing Date Guarantor pursuant to
which such Closing Date Guarantor will become, substantially simultaneously with
the occurrence of the Closing Date, a Guarantor under this Agreement;

(v) The Administrative Agent shall have received a certificate substantially in
the form attached hereto as Exhibit E of the Borrower and the Closing Date
Guarantors;

(e) the Certain Funds Representations shall be true and correct in all material
respects on and as of the Closing Date as if made on such date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date);

 

46



--------------------------------------------------------------------------------

(f) as of the Closing Date, no Certain Funds Event of Default has occurred and
is continuing or would result from the consummation of any Borrowing or from the
application of the proceeds therefrom;

(g) (i) the Scheme Effective Date shall have occurred and the Borrower (together
with its nominees) owns (or immediately after application of the proceeds of the
Borrowing on the Closing Date will own) 100% of the issued share capital of
Eagle and (ii) the Eagle Acquisition shall have been, or concurrently with the
occurrence of the Closing Date shall be, consummated in all material respects in
accordance with the terms and conditions of the Acquisition Agreement, without
giving effect to any modifications, amendments, consents, requests or waivers by
the Borrower (or its applicable Subsidiary) thereunder that are materially
adverse to the interests of the Lenders, without the prior written consent of
the Administrative Agent (it being understood and agreed that (a) none of the
following changes in the Scheme consideration or the purchase price with respect
to the Acquisitions shall be deemed materially adverse to the interests of the
Lenders: (i) any change in the Scheme consideration (as set forth in the
Section 2 (“Consideration”) of the Press Release most recently delivered prior
to the Effective Date), (ii) any increase in the purchase price funded with the
issuance of any equity securities by the Company, the Borrower or any of their
subsidiaries, (iii) any increase in the purchase price funded other than through
the issuance of equity securities by the Company, the Borrower or any of their
Subsidiaries of not more than 10%, and (iv) any decrease in the purchase price
of not more than 10%; provided that if such decrease is in respect of the Cash
Consideration the Commitments under this Agreement and under the Cash Bridge
Facility are reduced pro rata (based on the outstanding commitments of each such
facility at such time) on a dollar for dollar basis (with such reduction under
this Agreement to be pro rata between the Tranche 1 Commitments and Tranche 2
Commitments); and (b) any modification, amendment or waiver of the Specified
Transaction Agreement Representations shall, in each case, be deemed materially
adverse to the interests of the Lenders and may only be modified, amended or
waived with the consent of the Lead Arrangers save to the extent contemplated
under Section 1.03(f); and

(h) the Company Merger shall have occurred (or shall occur substantially
concurrently with the initial Borrowing), which shall be confirmed through the
delivery of merger certificate filed and effective with the Secretary of State
of the State of Michigan;

(i) all fees and other amounts due and payable on or prior to the Closing Date
by the Loan Parties to the Lead Arrangers and the Lenders (including pursuant to
any fee or similar letters) shall be paid, including, to the extent invoiced by
the relevant Person, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Loan Parties hereunder on the Closing
Date; and

(j) the Administrative Agent shall have received, at least 5 Business Days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case
relating to Eagle and its Subsidiaries.

SECTION 4.03. Action by Lenders During Certain Funds Period. During the Certain
Funds Period and notwithstanding (i) any provision to the contrary in any Loan
Document or (ii) that any condition to the occurrence of the Effective Date may
subsequently be determined not to have been satisfied or that any representation
given as a condition thereof was incorrect in any material respect, except
(I) in the case of a particular Lender, if it would be illegal, due to a Change
in Law affecting such Lender occurring after the date such Lender has become a
party to this Agreement, for such Lender to participate in making the Loans
hereunder and (II) in circumstances where, pursuant to Section 4.02, a Lender is
not obligated to make a Loan, no Lender shall be entitled to:

cancel any of its Commitments to the extent to do so would prevent or limit the
making of a Loan;

 

47



--------------------------------------------------------------------------------

rescind, terminate or cancel this Agreement or any of its Commitments hereunder
or exercise any similar right or remedy or make or enforce any claim under the
Loan Documents it may have to the extent to do so would prevent or limit the
making of its Loan;

refuse to participate in making its Loan;

exercise any right of set-off or counterclaim in respect of its Loan to the
extent to do so would prevent or limit the making of its Loan; or

cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Loan Documents to the extent to do so would prevent
or limit the making of its Loan;

provided that immediately upon (x) the expiration of the Certain Funds Period,
(y) the occurrence of a Certain Funds Event of Default or (z) the breach of a
Certain Funds Representation in any material respect, all such rights, remedies
and entitlements shall be available to the Lenders as provided in the last
paragraph of Article VII notwithstanding that they may not have been used or
been available during the Certain Funds Period.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. At any
time after the Closing Date, the Borrower will furnish to the Administrative
Agent:

(a) within 90 days (or such earlier date as the Borrower may be required to file
its applicable annual report on Form 10-K by the rules and regulations of the
SEC) after the end of each fiscal year of Borrower ending after the Closing
Date, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, if any, all reported on by Ernst and Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as may be indicated in the notes thereto);

(b) within 45 days (or such earlier date as the Borrower may be required to file
its applicable quarterly report on Form 10-Q by the rules and regulations of the
SEC) after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, beginning with the first fiscal quarter ending after the
Closing Date, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding

 

48



--------------------------------------------------------------------------------

period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, if any, all certified by one of its Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with, or within five Business Days after, any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Borrower (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.10 and 6.11 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate; provided that
any certificate delivered in connection with any delivery of financial
statements under clause (a) above shall also certify whether or not the
Guarantor Coverage Test is satisfied;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual reports
containing such information, shall be available on the web site of the SEC at
http://www.sec.gov or on the Borrower’s web site at http://www.perrigo.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events or Foreign Plan Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $25,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or apply to any Non-Loan Party Immaterial Subsidiary.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance; Accounts. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted (except for disposition of assets permitted
under this Agreement), and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Borrower will take all action required by the Administrative Agent to permit
the Administrative Agent and the Lenders to rely on its annual audit. Except as
specified in the definitions of Fiscal Quarters and Fiscal Year, the Borrower
will not change its fiscal quarters or fiscal year.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans and will be used only
for the purposes described in Section 3.12. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose or in any manner
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09. Additional Covenants. If at any time any Loan Party shall enter
into or be a party to any instrument or agreement, including all such
instruments or agreements in existence as of the date hereof and all such
instruments or agreements entered into after the date hereof,

 

50



--------------------------------------------------------------------------------

relating to or amending any provisions applicable to any of its Indebtedness
which in the aggregate, together with any related Indebtedness, exceeds
$200,000,000, which includes financial covenants or the equivalent thereof not
substantially provided for in this Agreement or more favorable to the holders or
lenders thereunder than those provided for in this Agreement, then Borrower
shall promptly so advise the Administrative Agent and the Lenders. If the
Administrative Agent or the Required Lenders shall request, upon notice to
Borrower, the Borrower, the Administrative Agent and the Lenders shall enter
into an amendment to this Agreement or an additional agreement (as the
Administrative Agent may request), providing for substantially the same
financial covenants or the equivalent thereof as those provided for in such
instrument or agreement to the extent required and as may be selected by the
Administrative Agent.

SECTION 5.10. Progress of the Scheme.

(a) The Borrower shall procure that the:

Scheme Circular is dispatched by Eagle as soon as practicable and in any event
within 28 days of the date of issue of the Press Release (or on or before such
later date as the Panel may permit) or, if later, promptly after the date on
which the Court convenes a meeting of the holders of the Shares to consider the
Scheme; and

material terms of the Scheme Circular are not inconsistent in any material
respect with, or contrary to, the terms of the draft Press Release delivered to
the Administrative Agent pursuant to the terms of this Agreement unless the
Administrative Agent has approved in writing (which approval shall not be
unreasonably withheld, delayed or conditioned) such change in advance or is
required by the Panel, the Court or the SEC.

The Borrower will keep the Administrative Agent reasonably informed as to any
material developments in relation to the Scheme and (i) promptly deliver to the
Administrative Agent any material documents in relation to the Scheme, including
a copy of any Scheme Document (subject to applicable legal or regulatory
restrictions on disclosure thereof, including any requirements of the Irish
Takeover Rules), (ii) promptly after any reasonable request from the
Administrative Agent provide the Administrative Agent with any material
information relevant to the progress of the Scheme and with any material
information or advice received in relation to and relevant to the Scheme and
(iii) notify the Administrative Agent promptly following it becoming aware that
the relevant Court Order has been issued.

The Borrower shall not:

take any action (and procure, so far as it is able to do so, that no person
Acting in Concert (as defined in the Irish Takeover Panel Act of 1997, as
amended) with it or otherwise, takes any action) which would compel it (or any
person Acting in Concert with it) to make an offer to shareholders in Eagle
under Rule 9 of the Irish Takeover Rules; and

without the prior written consent of the Administrative Agent, acquire any
Shares other than under the Scheme.

Without duplication of its obligations under Section 5.10(b), Borrower shall:

(i) comply in all material respects with its obligations under the Scheme and
the Scheme Documents;

 

51



--------------------------------------------------------------------------------

comply in all material respects with its obligations under the Irish Companies
Acts 1963 to 2012 and the Irish Takeover Rules, subject to any applicable
waivers by the Panel;

agree with the Administrative Agent the content of, and will deliver to the
Administrative Agent copies of, all publicity material, press releases and
announcements intended to be published to the extent relating to or describing
the Lenders or the Loans (other than the Scheme Documents) as soon as
practicable prior to their publication, unless otherwise required by the Irish
Takeover Rules, the Panel, any regulation, any applicable stock exchange, any
applicable government or other regulatory authority and shall not publish any
such other publicity material, press releases or announcements relating to the
Lenders or the Loans without the prior written consent of the Administrative
Agent (not to be unreasonably withheld).

The Borrower shall not implement the Eagle Acquisition by way of a tender offer
without the prior written consent of the Administrative Agent.

SECTION 5.11. Covenant to Guarantee Obligations; Additional Guarantors

(a) As soon as practicable (and in no event more than 60 days) following the
Closing Date (or such longer period as may otherwise be agreed by the
Administrative Agent), the Borrower shall, at Borrower’s expense, (i) cause
Eagle and each Irish incorporated subsidiary of Eagle to become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement and
(ii) deliver to the Administrative Agent a certificate (signed by a director or
the company secretary) of Eagle and each Irish incorporated subsidiary of Eagle
(each an “Eagle Certificate Provider”) attaching and certifying as true and
correct, (a) the certificates of incorporation, (b) memorandum and articles of
association and (c) board resolutions approving the entry into the Transactions
and this Agreement and ancillary documentation and authorizing their execution
by persons specified in such resolution and certifying that (w) that the
borrowing or guaranteeing the Commitments will not cause any borrowing,
guarantee or similar limits binding on such Eagle Certificate Provider to be
exceeded, (x) certifying that such Eagle Certificate Provider has complied with
the provisions of Section 60 of the Act in order to enable such Eagle
Certificate Provider to enter into this Agreement and perform its obligations
under this Agreement, (y) certifying that neither such Eagle Certificate
Provider, nor any director or Secretary of such Irish Certificate Provider is a
company or a person to whom Chapter I or Chapter II of Part VII of the 1990 Act
applies (z) certifying that the prohibition contained in Section 31 of the 1990
Act does not apply to this Agreement as such Eagle Certificate Provider forms
part of a group of companies within the meaning of Section 35 of the 1990 Act;
and (aa) a specimen of the signature of each person authorized by the resolution
referred to in paragraph (c) above.

At any time after the Closing Date, the Borrower and the Administrative Agent
may agree that any Subsidiary of the Borrower may guarantee the obligations of
any Guarantor hereunder by delivering to such Guarantor and the Administrative
Agent such customary documentation reasonably requested by the Administrative
Agent including, without limitation, favorable opinions of counsel to such
Subsidiary or Borrower.

Within 60 days after the Closing Date (or such later date as the Administrative
Agent shall agree in its reasonable discretion) the Borrower shall furnish the
Administrative Agent such customary legal opinions as it shall reasonably
request relating to the addition of the Closing Date Guarantors as Guarantors.

If at any time on or after the Closing Date, any Person (other than an Excluded
Subsidiary or an Immaterial Subsidiary) is or becomes, as applicable, a
Subsidiary, the Borrower hereby agrees that

 

52



--------------------------------------------------------------------------------

within 60 days (or such later date as the Administrative Agent shall agree in
its reasonable discretion) of such Person becoming a Subsidiary it shall
(i) cause such Subsidiary to become a Guarantor by executing and delivering to
the Administrative Agent a Joinder Agreement and (ii) in connection therewith
deliver to the Administrative Agent such customary options and other
documentation reasonably requested by the Administrative Agent.

The Borrower shall comply with the Guarantor Coverage Test. To the extent the
Borrower is not in compliance with the Guarantor Coverage Test as evidenced by
the delivery of the annual certificate set forth in Section 5.01(c), no default
shall result under this clause (e) if, within 60 days of the date such
certificate is required to be delivered hereunder (or such later date as the
Administrative Agent shall agree in its reasonable discretion), a Subsidiary or
Subsidiaries of the Borrower enter into Joinder Agreements such that the
Borrower would have been in compliance with such Guarantor Coverage Test (on a
pro forma basis for such new Guarantors). In connection therewith the Borrower
shall deliver to the Administrative Agent such customary opinions and other
documentation reasonably requested by the Administrative Agent.

On any date the Borrower may by written notice to the Administrative Agent
request that any Guarantor be released from the applicable Guaranty. Such
Guarantor shall be released from such Guaranty to the extent that the Borrower
shall be in pro forma compliance with the Guarantor Coverage Test (for the
avoidance of doubt such test measured as of the most recent Fiscal Quarter
(versus Fiscal Year) ended prior to the date of such notice) after giving effect
to the release of such Guarantor from the Guaranty, with such notice to contain
a certification from the Borrower of such pro forma compliance. The Lenders
hereby authorize the Administrative Agent to execute and deliver any documents
reasonably required to evidence such release.

SECTION 5.12. Covenant to Re-register Eagle as a Private Company As soon as
practicable (and in no event more than 14 days) following the Closing Date (or
such longer period as may otherwise be agreed by the Administrative Agent), the
Borrower shall, at Borrower’s expense, cause the Take Private Application to be
delivered to the Registrar of Companies in Ireland and shall deliver to the
Administrative Agent a receipt from the Irish Companies Office confirming the
filing of the Take Private Application and Form G1 in respect of the Take
Private Resolution together with certified copies of such filing.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Non-Guarantor Subsidiary Indebtedness. The Borrower will not
permit any Non-Guarantor Subsidiaries to, create, incur, assume or permit to
exist any Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

 

53



--------------------------------------------------------------------------------

(c) Indebtedness resulting from loans permitted by Section 6.04(d);

(d) Indebtedness pursuant to Permitted Securitization Transactions provided that
the aggregate outstanding principal amount of the Indebtedness under all
Permitted Securitization Transactions of all Non-Guarantor Subsidiaries and of
the Borrower and all of its other Subsidiaries shall not exceed $250,000,000;
and

(e) other Indebtedness in an aggregate amount not exceed an amount equal to 15%
of Consolidated Total Tangible Assets.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens on any property or asset of the Borrower or any Subsidiary thereof
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary thereof and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof, as
reduced from time to time;

(c) Precautionary UCC filings with respect to operating leases of the Borrower
or any Domestic Subsidiary thereof;

(d) Liens on assets of Subsidiaries solely in favor of the Borrower or any of
its Subsidiaries as secured party and securing Indebtedness owing by a
Subsidiary to Borrower or another Subsidiary;

(e) Prior to the Closing Date, Liens on any escrow account, and Liens on any
cash, cash equivalents or other property held in such escrow account
representing proceeds from the New Senior Notes to the extent the proceeds
thereof remain in escrow with the release of such proceeds conditioned upon the
consummation of the Acquisitions or the use of the proceeds to refinance all or
a portion of the Senior Notes;

(f) Liens on assets of Eagle and its subsidiaries permitted to remain
outstanding after the Closing Date pursuant to the terms of the Acquisition
Agreement;

(g) Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the Borrower and its Subsidiaries securing indebtedness in the
aggregate less than an amount equal to 7.5% of Consolidated Total Tangible
Assets, provided that such Liens assumed or created in connection with an
Additional Acquisition after the Closing Date may secure Indebtedness in an
aggregate amount of up to $25,000,000 in excess of 7.5% of Consolidated Total
Tangible Assets for a period of time not to exceed 60 days after any such
Additional Acquisition; and

(h) Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of Subsidiaries that are not Guarantors assumed or created in connection
with an Additional Acquisition after the Closing Date and not created in
contemplation of such Additional Acquisition and securing Indebtedness in the
aggregate less than an amount equal to 10% of Consolidated Total Tangible
Assets,

 

54



--------------------------------------------------------------------------------

provided that such Liens may secure Indebtedness in an aggregate amount of up to
$25,000,000 in excess of 10% of Consolidated Total Tangible Assets for a period
of time not to exceed 60 days after any such Additional Acquisition.

Notwithstanding the above, the Borrower will, if it or any Subsidiary shall
create any Lien upon any of its property or assets, whether now owned or
hereafter acquired, in favor of any of the holders of the Senior Notes or New
Senior Notes (unless prior written consent of the Required Lenders to the
creation thereof shall have been obtained), make or cause to be made effective a
provision whereby the Obligations will be secured by such Lien equally and
ratably with any and all other Indebtedness thereby secured.

SECTION 6.03. Fundamental Changes. The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
provided nothing in this Section 6.03 shall prohibit the consummation of the
Transactions, and provided further that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Person (other than the Borrower)
may merge into any Subsidiary in a transaction in which the surviving entity is
a Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Subsidiary and (iv) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders; provided that any such
merger involving a Person that is not a Wholly-Owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except:

(a) Permitted Investments;

(b) Investments, loans and advances existing on the date hereof and set forth in
Schedule 6.04 and extensions, renewals and replacements thereof that do not
increase the outstanding amount thereof, as reduced from time to time;

(c) Investments in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount acceptable to
the Administrative Agent and required to consummate the Permitted Securitization
Transactions plus accounts or notes receivable permitted to be transferred to a
Securitization Entity in connection with Permitted Securitization Transactions;

(d) Investments, loans or advances made by the Borrower or any Subsidiary to the
Borrower or any Subsidiary (including, for the avoidance of doubt, any such
Investments, loans or advances incurred in connection with the Acquisitions);

(e) Additional Acquisitions, provided that: (i) before and after giving pro
forma effect thereto (as of the end of the most recently ended Fiscal Quarter of
the Borrower), no Default exists or would be caused thereby and (ii) if such
Additional Acquisition involves the acquisition of Equity Interests, the
consummation of such Additional Acquisition has been recommended by the Board of
Directors and management of the target of such Additional Acquisition;

 

55



--------------------------------------------------------------------------------

(f) Guarantees (i) by the Borrower or any Subsidiary of Indebtedness of the
Borrower or any Subsidiary that is a Guarantor, (ii) by any Subsidiary that is
not a Guarantor of any Indebtedness of any Subsidiary or (iii) of any of the
Obligations; and

(g) Guarantees, investments, loans or advances not otherwise permitted by this
Section 6.04 not in excess of 15% of Consolidated Total Assets in the aggregate.

It is acknowledged and agreed that any Guarantees permitted by clauses (f) and
(g) above, to the extent such Guarantee constitutes Indebtedness, are subject to
compliance with any applicable limitations in Section 6.01.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, and (c) the Borrower may make
Restricted Payments with respect to its Equity Interests so long as no Default
exists or would be caused thereby.

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and its Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.06.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by law
or by this Agreement, (ii) restrictions and conditions existing on the date
hereof identified on Schedule 6.08 or any permitted extension, refinancing,
replacement or renewal thereof, or any amendment or modification thereof so long
as any such extension, refinancing, renewal, amendment or modification is not,
taken as a whole, materially more restrictive (in the good faith determination
of the Borrower) than such restriction or condition, (iii) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) restrictions or conditions imposed by any agreement relating to
Indebtedness incurred by any Subsidiary permitted by this Agreement if such
restrictions or conditions apply only to such Subsidiary, (v) prohibitions,
restrictions and conditions arising in connection with any disposition permitted
by Section 6.09 with respect to the property subject

 

56



--------------------------------------------------------------------------------

to such disposition, (vi) customary prohibitions, restrictions and conditions
contained in agreements relating to a Permitted Securitization Transaction,
(vii) agreements or arrangements binding on a Subsidiary at the time such
Subsidiary becomes a Subsidiary of the Borrower or any permitted extension,
refinancing, replacement or renewal of, or any amendment or modification to, any
such agreement or arrangement so long as any such extension, refinancing,
renewal, amendment or modification is not, taken as a whole, materially more
restrictive (in the good faith determination of the Borrower) than such
agreement or arrangement, (viii) agreements or arrangements that are customary
provisions in joint venture agreements and other similar agreements or
arrangements applicable to joint ventures, (ix) customary provisions in leases,
subleases, licenses, sublicenses or permits so long as such prohibitions,
restrictions or conditions relate only to the property subject thereto,
(x) prohibitions, restrictions or conditions on cash or other deposits imposed
by customers under contracts entered into in the ordinary course of business,
(xi) prohibitions, restrictions or conditions imposed by a Lien permitted by
Section 6.02 with respect to the transfer of the property subject thereto and
(xii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.

SECTION 6.09. Disposition of Assets; Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease, license, transfer, assign or
otherwise dispose of any of its business, assets, rights, revenues or property,
real, personal or mixed, tangible or intangible, whether in one or a series of
transactions, other than inventory sold in the ordinary course of business upon
customary credit terms, sales of scrap or obsolete material or equipment, the
lapse of intellectual property of the Borrower or any of its Subsidiaries that
is no longer useful or material to their business and sales of fixed assets the
proceeds of which are used to purchase other property of a similar nature of at
least equivalent value within 180 days of such sale, provided, however, that
this Section 6.09 shall not (a) prohibit any sale or other transfer of an
interest in accounts or notes receivable to a Securitization Entity pursuant to
Permitted Securitization Transactions if the aggregate outstanding principal
amount of the Indebtedness under all Permitted Securitization Transactions does
not exceed $250,000,000, (b) prohibit any sale or other transfer of any asset of
the Borrower or any Subsidiary to the Borrower or any Subsidiary that is a
Guarantor and (c) prohibit any such sale, lease, license, transfer, assignment
or other disposition if the aggregate book value (disregarding any write-downs
of such book value other than ordinary depreciation and amortization) of all of
the business, assets, rights, revenues and property sold, leased, licensed,
transferred, assigned or otherwise disposed of after the Effective Date and on
or prior to such transaction date shall be less than 40% of the aggregate book
value of the Consolidated Total Assets as of the end of the fiscal year
immediately preceding such transaction and the aggregate amount of businesses,
assets, rights, revenues and property sold, leased, licensed, transferred,
assigned or otherwise disposed of after the Effective date and on or prior to
such transaction date shall be responsible for less than 40% of the consolidated
net sales or net income of the Borrower and its Subsidiaries for the fiscal year
immediately preceding the date of such transaction, and if immediately after any
such transaction, no Default shall exist or shall have occurred and be
continuing.

SECTION 6.10. Leverage Ratio. Beginning with the first full fiscal quarter after
the Closing Date, the Borrower will not permit the Leverage Ratio to exceed 4.0
to 1.0 as of the last day of any fiscal quarter of the Borrower; provided that
(i) beginning with the third full fiscal quarter following the Closing Date, the
Borrower will not permit the Leverage Ratio to exceed 3.5 to 1.0 as of the last
day of any fiscal quarter of the Borrower and (ii) beginning with the fifth full
fiscal quarter following the Closing Date, the Borrower will not permit the
Leverage Ratio to exceed 3.25 to 1.0 as of the last day of any fiscal quarter of
the Borrower.

SECTION 6.11. Interest Coverage Ratio. Beginning with the first full fiscal
quarter ending after the Closing Date, the Borrower will not permit the Interest
Coverage Ratio to be less than 3.5 to 1.0 as of the end of any fiscal quarter of
the Borrower.

 

57



--------------------------------------------------------------------------------

SECTION 6.12. Limitations on Activities of Borrower and its Subsidiaries During
the Certain Funds Period. During the Certain Funds Period and immediately prior
to the Closing Date (and immediately prior to consummation of the Company
Merger) Borrower and its Subsidiaries shall not (a) incur any Indebtedness other
than or any intercompany Indebtedness (including for the avoidance of doubt any
intercompany Indebtedness incurred in connection with the Acquisitions), (b) own
any material assets other than the Equity Interests of any of their respective
Subsidiaries or (c) otherwise engage in any business or activity other than
(i) the ownership and/or acquisition of the Equity Interests of New Foreign
Holdco and Company Merger Sub and any other direct or indirect parent entity of
Company Merger Sub that holds no material assets (other than the Equity
Interests of any Subsidiary that is or is a parent entity of Company Merger Sub)
and owes no material liabilities, as applicable, (ii) the maintenance of their
legal existence, including the incurrence of fees, costs and expenses relating
to such maintenance, (iii) to the extent applicable, participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Borrower, (iv) incurring fees, costs and expenses relating to
organization overhead including professional fees for legal, tax and accounting
issues and paying taxes, (v) the execution and delivery of the Loan Documents to
which it is a party and the performance of its obligations thereunder and the
borrowing of any Loans hereunder and the guarantees of the obligations
hereunder, (vi) the performance of its obligations under the Acquisition
Agreement and under the Scheme Documents, (vii) taking all actions, including
executing and delivering any related agreements, for the purpose of consummating
the issuance of the New Senior Notes or the New Term Loan Facility for the
purpose of reducing the Aggregate Commitments and/or refinancing the Loans
outstanding under this Agreement or the establishment of the New Revolving
Credit Facility (including, without limitation, holding the proceeds of any such
issuance of the New Senior Notes the New Term Loan Facility or the New Revolving
Credit Facility referred to in this clause (vii) in escrow prior to the
consummation of the Acquisition), (viii) providing indemnification to officers
and directors, (ix) activities incidental to the consummation of the
Transactions, including the making of intercompany loans (including for the
avoidance of doubt any intercompany loans made in connection with the
Acquisitions), distributions of cash, cash equivalents or Equity Interests
and/or the making of other investments, in each case consummated substantially
contemporaneously with the consummation of the Transactions, and (x) activities
necessary or advisable for or incidental to the businesses or activities
described in clauses (i) to (ix) of this Section 6.12.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof or waiver hereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

58



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.06 (with respect to inspection rights), 5.08, 5.10 (to the extent
constituting a Certain Funds Event of Default), 5.11, 6.01, 6.02, 6.03, 6.04,
6.06, 6.07, 6.09, 6.10, 6.11, 6.12 or 9.06(b);

(e) (i) the Borrower or any other Loan Party shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.01 and such failure
shall continue unremedied for a period of five days (provided such time period
shall be ten days with respect to compliance certificates required to be
delivered pursuant to Section 5.01(c)) after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender); or (ii) the Borrower or any other Loan Party shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b), (d) or (e)(i) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) shall fail to pay Material Indebtedness at the stated final maturity
thereof (after giving effect to any applicable grace periods);

(g) any event or condition occurs that results in Material Indebtedness of the
Borrower or any Subsidiary (other than a Non-Loan Party Immaterial Subsidiary)
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, the appointment of an
examiner or other relief in respect of the Borrower or any Subsidiary (other
than a Non-Loan Party Immaterial Subsidiary) or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, examiner, conservator or
similar official for the Borrower or any Subsidiary (other than a Non-Loan Party
Immaterial Subsidiary) or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership, examinership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

59



--------------------------------------------------------------------------------

(j) the Borrower or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate Dollar
Equivalent amount in excess of $125,000,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;

(l) an ERISA Event or a Foreign Plan Event shall have occurred that, when taken
together with all other ERISA Events and/or Foreign Plan Events that have
occurred, results in liabilities in an aggregate Dollar Equivalent amount in
excess of $40,000,000 or any other event or condition shall occur or exist with
respect to a Plan or a Foreign Plan and in each case such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to result in a Material Adverse Effect;

(m) Any Loan Document shall fail to remain in full force or effect or provide
the Lien or Guarantee intended to be provided, or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan
Document, or the Borrower shall deny that it has any further liability under any
Loan Document to which it is a party, or shall give notice to such effect; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, subject during the Certain Funds Period to
Section 4.03, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

During the Clean-up Period, any breach of a representation or any default which
arises with respect to the Eagle Group shall not constitute or result in a
default, drawstop, right to rescission, termination or similar right or remedy
or any other right of enforcement or an acceleration; provided that such breach
or default (i) does not have a material adverse effect on the consolidated
business, assets or financial condition of the Group taken as a whole, such that
the Group taken as a whole would be reasonably likely to be unable to perform
its payment obligations under this Agreement; (ii) was not knowingly procured or
approved by the Borrower; (iii) is capable of remedy and reasonable steps are
being taken to remedy it and (iv) is not a breach of the covenants relating to
the accession of Guarantors.

 

60



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

SECTION 8.01. Appointment. (a) In order to expedite the transactions
contemplated by this Agreement, Barclays is hereby appointed to act as
Administrative Agent, and (ii) HSBC Bank USA, N.A. is each hereby appointed to
act as a Syndication Agent. Each of the Lenders and each assignee of any such
Lender hereby irrevocably authorizes the Administrative Agent to take such
actions on behalf of such Lender or assignee and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof and of the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. The Administrative Agent is hereby expressly
authorized by the Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders all payments of principal of and interest on
the Loans and all other amounts due to the Lenders, and promptly to distribute
to each its proper share of each payment so received; (b) to give notice on
behalf of each of the Lenders of any Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with the performance of its duties as Administrative Agent hereunder;
and (c) to distribute to each Lender copies of all notices, financial statements
and other materials delivered by the Borrower pursuant to this Agreement as
received by the Administrative Agent. Upon receipt by the Administrative Agent
of any of the reports, notices or certificates required to be delivered by the
Borrower under Section 5.01 (other than Section 5.01(f)) or 5.02, the
Administrative Agent shall promptly deliver the such reports, notices or
certificates to the Lenders.

(b) Neither any of the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or willful misconduct, or
be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrower of any of the terms, conditions, covenants or agreements contained in
any Loan Document. No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent under Article IV. The Agents shall in all
cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders and, except as
otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders. Each Agent shall,
in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it in good faith to be genuine and correct
and to have been signed or sent by the proper person or persons. Neither the
Agents nor any of their respective directors, officers, employees or agents
shall have any responsibility to the Borrower or any other Loan Party or any
other party hereto on account of the failure, delay in performance or breach by,
or as a result of information provided by, any Lender of any of its obligations
hereunder or to any Lender on account of the failure of or delay in performance
or breach by any other Lender or the Borrower or any other Loan Party of any of
their respective obligations hereunder or under any other

 

61



--------------------------------------------------------------------------------

Loan Document or in connection herewith or therewith. Each Agent may execute any
and all duties hereunder by or through agents or employees and shall be entitled
to rely upon the advice of legal counsel selected by it with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

SECTION 8.02. Nature of Duties. The Lenders hereby acknowledge that no Agent
shall be under any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Lenders. The Lenders further acknowledge and
agree that so long as an Agent shall make any determination to be made by it
hereunder or under any other Loan Document in good faith, such Agent shall have
no liability in respect of such determination to any person. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against any Agent.

SECTION 8.03. Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the Borrower.

Upon any such resignation, the Required Lenders shall have the right to appoint
a successor with the consent of the Borrower (not to be unreasonably withheld or
delayed). If no successor shall have been so appointed by the Required Lenders
and approved by the Borrower and shall have accepted such appointment within 45
days after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of Lenders the with the consent of the Borrower (not to be
unreasonably withheld or delayed and provided such consent shall not be required
if an Event of Default has occurred and is continuing), appoint a successor
Agent which shall be a bank with an office in New York, New York and an office
in London, England (or a bank having an Affiliate with such an office) having a
combined capital and surplus (including its parent company) having a Dollar
Equivalent that is not less than $500,000,000 or an Affiliate of any such bank.
Upon the acceptance of any appointment as Agent hereunder by a successor bank,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations hereunder. After the Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.

SECTION 8.04. Each Agent in its Individual Capacity. With respect to the Loans
made by it hereunder, each Agent in its individual capacity and not as Agent
shall have the same rights and powers as any other Lender and may exercise the
same as though it were not an Agent, and the Agents and their Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any of the Subsidiaries or other Affiliates thereof as if
it were not an Agent.

SECTION 8.05. Indemnification. Each Lender agrees (a) to reimburse the Agents
and their Related Parties, on demand, in the amount of its pro rata share (based
on its Commitments hereunder (or if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of its
applicable outstanding Loans)) of any reasonable expenses incurred for the
benefit of the Lenders by the Agents, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, which
shall not have been reimbursed by the Borrower and (b) to indemnify and hold
harmless each Agent and any of their Related Parties, on demand, in the amount
of such pro rata share, from and against any and all liabilities, Taxes,
obligations,

 

62



--------------------------------------------------------------------------------

losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Borrower, provided that no Lender shall be liable to an Agent or any of their
Related Parties for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or wilful misconduct of such Agent or such
Related Party, as the case may be.

SECTION 8.06. Lack of Reliance on Agents. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.

SECTION 8.07. Designation of Affiliates. The Administrative Agent shall be
permitted from time to time to designate one of its Affiliates (which includes
any branches of the Administrative Agent or any of its Affiliates) to perform
the duties to be performed by the Administrative Agent hereunder with respect to
any matters under the Loan Documents. The provisions of this Article VIII shall
apply to any such Affiliate mutatis mutandis.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Subject to paragraph (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrower, to it at c/o Perrigo Company, 515 Eastern Avenue,
Allegan, Michigan, 49101, Attention of Michael Kelly, assistant treasurer
(Telecopy No. (269) 673-1440; e-mail: michael.kelly@perrigo.com;

(ii) if to the Administrative Agent, to it at the following:

Barclays Bank PLC,

as Administrative Agent and a Lender:

Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

Attention: Vanessa Kurbatskiy

Facsimile: 212-526-2799

Telephone: 212-526-1126

Email: vanessa.kurbatskiy@barclays.com / ltmny@barclays.com

with a copy to: (for payments and requests for credit extensions):

Barclays Bank PLC

1301 Sixth Avenue

New York, NY 10019

Attention: Justin Snell / Barclays Agency Services

Facsimile: 917-522-0569

Telephone: 212-320-0708

Email: justin.snell@barclays.com / xrausloanops5@barclays.com

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

63



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents and the Lenders hereunder
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Agent or Lender may have had notice or knowledge of such Default at the
time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender directly affected thereby, (ii) reduce the
principal amount of any or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.15(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender directly affected thereby (it being
understood and agreed that (x) any increase in the total Commitments and related
modifications approved by each Lender increasing any of its Commitments and by
the Required Lenders shall not be deemed to alter the manner in which payments
are shared or alter any other pro rata sharing of payments and (y) any
“amend-and-extend” transaction that extends the Maturity Date only for those
Lenders that agree to such an extension (which extension may include increased
pricing

 

64



--------------------------------------------------------------------------------

and fees for such extending Lenders, and which extension shall not apply to
those Lenders that do not approve such extension) shall not be deemed to alter
the manner in which payments are shared or alter any other pro rata sharing of
payments), (v) release all or substantially all Guarantors from their
obligations under any Guaranty, except to the extent permitted hereunder
(whether pursuant to any sale or other transfer of the relevant Guarantor
permitted hereunder or as otherwise permitted hereunder) or with the consent of
all the Lenders or (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or any other Agent hereunder without the prior
written consent of the Administrative Agent and such other Agent, as the case
may be.

(c) Notwithstanding anything herein to the contrary, Defaulting Lenders shall
not be entitled to vote (whether to consent or to withhold its consent) with
respect to any amendment, modification, termination or waiver and, for purposes
of determining the Required Lenders, the Commitments and the Loans of such
Defaulting Lender shall be disregarded except as provided in Section 2.18(b)

(d) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents as
may be reasonably necessary or advisable to cure any error, ambiguity, omission,
defect or inconsistency in order to more accurately reflect the intent of the
parties, provided that (x) prior written notice of such proposed cure shall be
given to the Lenders and (y) the Required Lenders do not object to such cure in
writing to the Administrative Agent within five Business Days of such notice.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Lead Arrangers,
Administrative Agent, the Syndication Agent and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the Lead
Arrangers, Administrative Agent and the Syndication Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out-of-pocket
expenses incurred by the Lead Arrangers, Agents or any Lender, including the
reasonable fees, charges and disbursements of any counsel for any Lead Arranger,
Agent or Lender, in connection with the enforcement or protection of its rights
in connection with this Agreement, including its rights under this Section, or
in connection with the Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that the obligation to pay fees,
disbursements and other charges of legal counsel shall be limited to the fees,
disbursements and other charges of one counsel to the Administrative Agent, the
Syndication Agent, the Lead Arrangers and all Lenders and one additional Irish
counsel to the Administrative Agent, the Syndication Agent, the Lead Arrangers
(and, if reasonably necessary, of one additional local counsel in any other
relevant jurisdiction) (and in the case of any actual or perceived conflict, an
additional conflicts counsel with respect to each of the above).

(b) The Borrower shall indemnify each Lead Arranger, Agent and Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
liabilities, Taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever

 

65



--------------------------------------------------------------------------------

which may be imposed on, incurred by or asserted against it, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether brought by any Loan Party or any
other Person, or in any other way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted by it under this
Agreement or any other Loan Document; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials obtained through any information transmission
system in connection with the Loan Documents or the transactions contemplated
thereby unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Lead Arranger or Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to such Agent such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against a Lead Arranger
or an Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

66



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower, provided that (x) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, and (y) the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and

As used herein, “Ineligible Institution” means a (a) natural person or
(b) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s) thereof; provided that,
such holding company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment of Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing and the Borrower shall be deemed to have consented unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

67



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. For the purposes of this
Section 9.04(b), the term “Approved Fund” has the following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of or notice to the Borrower and the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain

 

68



--------------------------------------------------------------------------------

solely responsible to the other parties hereto for the performance of such
obligations; and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.15 and 2.16 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.12 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.15(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

69



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. (a) This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees and the terms of the facilities
set forth herein constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or .pdf shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) Notwithstanding anything in paragraph (a) of this Section 9.06 or any other
provision of this Agreement to the contrary, upon the Administrative Agent’s
request, the Borrower agrees to promptly execute and deliver such amendments to
this Agreement as shall be necessary to implement any increase in the Applicable
Margin or interest or fees payable hereunder pursuant to any separate letter
agreements with respect to interest or fees and the terms hereof during the
period permitted therein (and notwithstanding anything to the contrary herein
(including Section 9.02), such amendment shall only require the consent of
Barclays, HSBC Bank USA, N.A. and the Borrower).

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of (a) the Supreme Court
of the State of New York, New York County, located in the Borough of Manhattan
and (b) the United States District Court for the Southern District of New York,
located in the Borough of Manhattan, and any appellate court from any such
court, in any action, suit, proceeding or claim arising out of or relating to
the Transactions or the other transactions contemplated by this Letter or the
performance of services hereunder and agrees that all

 

70



--------------------------------------------------------------------------------

claims in respect of any such action, suit, proceeding or claim may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court, (ii) waives, to the fullest extent that it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any action, suit, proceeding or claim arising out of or relating to
this Letter or the transactions contemplated hereby or the performance of
services hereunder in any such New York State or Federal court and (iii) waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of any such action, suit, proceeding or claim in any such court.
Each of the parties hereto agrees to commence any such action, suit, proceeding
or claim either in the United States District Court for the Southern District of
New York or in the Supreme Court of the State of New York, New York County
located in the Borough of Manhattan. A final judgment in any such suit, action
or proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction you are or may be subject, by suit upon judgment. Nothing in
this Agreement shall affect any right that the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a

 

71



--------------------------------------------------------------------------------

source other than the Borrower. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or any
of its Subsidiaries or their business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower and each Guarantor that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and each Guarantor,
which information includes the name and address of the Borrower and each
Guarantor and other information that will allow such Lender to identify the
Borrower and each Guarantor in accordance with the Patriot Act.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.16. No Advisory or Fiduciary Responsibility In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and

 

72



--------------------------------------------------------------------------------

agrees, and acknowledges its Affiliates’ understanding, that: (a) (i) no
fiduciary, advisory or agency relationship between the Borrower and its
Subsidiaries and any Agent, any Lead Arranger or any Lender is intended to be or
has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether any Agent, any Lead Arranger or
any Lender has advised or is advising the Borrower or any Subsidiary on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Agents, Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agents, the Lead Arrangers and the Lenders, on the other hand, (iii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent that it has deemed appropriate and (iv) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Agents, the Lead Arrangers and the Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person; (ii) none of the Agents, the Lead Arrangers and the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents, the Lead Arrangers
and the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Agents, the Lead Arrangers and the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by Law, the Borrower hereby waives and releases any claims that
it may have against the Agents, the Lead Arrangers and the Lenders with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLISFONT LIMITED By:  

/s/ Judy L. Brown

  Name:   Judy L. Brown   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and as Administrative Agent

By:  

/s/ Claire O’Connor

  Name:   Claire O’Connor   Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender and as Syndication Agent By:  

/s/ Richard Jackson

  Name:   Richard Jackson   Title:  

Managing Director

Co-Head of Leveraged Finance

and Acquisition Finance

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A – Assignment and Assumption

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Debt Bridge Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

 

 

 

2.      Assignee:

 

 

    [and is an Affiliate/Approved Fund of                     ]

3.      Borrower:

  Blisfont Limited

4.      Administrative Agent:

  Barclays Bank PLC, as the administrative agent under the Credit Agreement

5.      Credit Agreement:

  The Debt Bridge Credit Agreement dated as of July 28, 2013 among Blisfont
Limited, the Lenders parties thereto, HSBC Bank USA, N.A., as Syndication Agent
and Barclays Bank PLC, as Administrative Agent.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loan      $         $             %     $         $             %    
$         $             % 

Assignment Date:                  , 20     (the “Assignment Date”) [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  



--------------------------------------------------------------------------------

Consented2 to and Accepted: BARCLAYS BANK PLC, as Administrative Agent By  

 

Title:   Consented3 to: BLISFONT LIMITED By  

 

Title:  

 

2 

If required.

3 

If required.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Assignment Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit B – Form of Note

NOTE

[Date]            

Blisfont Limited, a private limited company formed under the law of Ireland (the
“Borrower”), promises to pay                      (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to the Credit Agreement (as hereinafter defined), in immediately available funds
at the office of Barclays Bank PLC, as Administrative Agent, designated in the
Credit Agreement, together with interest on the unpaid principal amount hereof
at the rates and on the dates set forth in the Credit Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in the
amounts and at the times required under the Credit Agreement.

The Lender shall, and is hereby authorized to record in accordance with its
usual practice, the date and amount of each Loan and the date and amount of each
principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Debt Bridge Credit Agreement dated as of July 28, 2013 (the
“Credit Agreement”) by and among Blisfont Limited, a private limited company
formed under the law of Ireland (the “Borrower”), the Lenders (together with
their respective successors and assigns, the “Lenders”), HSBC Bank USA, N.A., as
Syndication Agent and Barclays Bank PLC, as Administrative Agent (in such
capacity, the “Administrative Agent”), to which Credit Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. This Note is guaranteed as more specifically
described in the Credit Agreement and other Loan Documents, and reference is
made thereto for a statement of the terms and provisions thereof. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.

 

 

By:  

 

Print Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit C – Mandatory Cost Rate

MANDATORY COST

1. The Mandatory Cost Rate (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum. The Administrative Agent
will, at the request of the applicable Borrower, deliver to such Borrower a
statement setting forth the calculation of Mandatory Cost Rate.

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

A x 0.01

per cent. per annum.

300

Where:

A is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 6 below and expressed in pounds per £1,000,000.

5. For the purposes of this Exhibit:

(b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.



--------------------------------------------------------------------------------

(c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

(f) “Reference Banks” means, in relation to Mandatory Cost Rate, the principal
London offices of Barclays Bank PLC.

(g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

7. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

8. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 6 and 7 above
is true and correct in all respects.

9. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost Rate to the Lenders on the basis of the
Associated Costs Rate for each Lender based on the information provided by each
Lender and each Reference Bank, as applicable, pursuant to paragraphs 3, 6 and 7
above.

10. Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Cost Rate, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

11. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Exhibit C in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

Exhibit D – Form of Joinder Agreement

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [            ], 20[    ], by [ADDITIONAL
GUARANTOR[s]] a [jurisdiction][corporation][partnership][LLC] ([each an][the]
“Additional Guarantor”), in favor of BARCLAYS BANK PLC., as Administrative Agent
(in such capacity, the “Administrative Agent”) for the Lenders under the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.

PRELIMINARY STATEMENTS

A. WHEREAS, Blisfont Limited, a private limited company organized under the laws
of Ireland (the “Borrower”), the Lenders and the Administrative Agent and the
other agents party thereto, have entered into a Debt Bridge Credit Agreement,
dated as of July 28, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

B. WHEREAS certain subsidiaries of the Borrower have previously entered into a
Guaranty (the “Guaranty”) dated the date of the Credit Agreement in favor of the
Administrative Agent pursuant to which they have guaranteed the Guaranteed
Obligations as set forth therein.

B. WHEREAS, the Credit Agreement requires [each][the] Additional Guarantor to
become a party to the Guaranty.

C. WHEREAS, [each][the] Additional Guarantor has agreed to execute and deliver
this Joinder Agreement in order to become a party to the Guaranty.

ACCORDINGLY, IT IS AGREED:

1. Guaranty. By executing and delivering this Joinder Agreement, [each][the]
Additional Guarantor, as provided in Section 15 of the Guaranty, hereby becomes
a party to the Guaranty as a “Guarantor” thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. [All notices and other communications
provided to the Additional Guarantor[s] shall be at the address set forth
pursuant to Section 9.01 of the Credit Agreement.] [Each][The] Additional
Guarantor hereby represents and warrants that each of the representations and
warranties made by it as a Guarantor in Section 10 of the Guaranty are true and
correct in all material respects on and as of the date hereof (after giving
effect to this Joinder Agreement) as if made on and as of such date, except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PRINCIPLES OF SUCH STATE.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [each][the] undersigned [party] has caused this Joinder
Agreement to be duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR[S]] By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit E – Form of Closing Certificate

BLISFONT LIMITED

Closing Certificate

[—], 201[    ]

I, [    ], hereby certify as follows:

I am the [                    ] of Blisfont Limited, a private limited company
formed under the laws of Ireland (the “Company”), and I am authorized to execute
this Certificate on behalf of the Company.

This Certificate is given in connection with the transactions described in
(i) the Debt Bridge Credit Agreement, dated as of July 28, 2013 (the “Debt
Bridge Credit Agreement”), among Blisfont Limited, as borrower (the “Borrower”),
the financial institutions listed on the signature pages thereof (the
“Lenders”), HSBC Bank USA, N.A., as syndication agent for the Lenders and
Barclays Bank PLC, as administrative agent for the Lenders (in such capacity,
the “Agent”) and (ii) the Cash Bridge Credit Agreement, dated as of July 28,
2013 (the “Cash Bridge Credit Agreement”, and together with the Debt Bridge
Credit Agreement, the “Credit Agreements”), among the Borrower, the Lenders,
HSBC Bank USA, N.A., as syndication agent for the Lenders and the Agent.

I hereby further certify that:

1. The Certain Funds Representations (as defined in the Debt Bridge Credit
Agreement and the Cash Bridge Credit Agreement, as applicable) are true and
correct in all material respects on and as of the date hereof as if made on the
date hereof (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

2. As of the date hereof, no Certain Funds Event of Default (as defined in the
Debt Bridge Credit Agreement and the Cash Bridge Credit Agreement, as
applicable) has occurred and is continuing or would result from the consummation
of any Borrowing (as defined in the Debt Bridge Credit Agreement and the Cash
Bridge Credit Agreement, as applicable) or from the application of the proceeds
therefrom.

3. As of the date hereof, the condition set forth in Section 4.02(g) of each
Credit Agreement has been satisfied (or waived in accordance with Section 9.02
of such Credit Agreement).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.

 

 

Name: Title:



--------------------------------------------------------------------------------

[—]3

Closing Certificate

[—], 201[ ]

I, [—], hereby certify as follows:

I am [—] of [—], a [—] (the “Company”), and I am authorized to execute this
Certificate on behalf of the Company.

This Certificate is given in connection with the transactions described in
(i) the Debt Bridge Credit Agreement, dated as of July 28, 2013 (the “Debt
Bridge Credit Agreement”), among Blisfont Limited, as borrower (the “Borrower”),
the financial institutions listed on the signature pages thereof (the
“Lenders”), HSBC Bank USA, N.A., as syndication agent for the Lenders and
Barclays Bank PLC, as administrative agent for the Lenders (in such capacity,
the “Agent”) and (ii) the Cash Bridge Credit Agreement, dated as of July 28,
2013 (the “Cash Bridge Credit Agreement”, and together with the Debt Bridge
Credit Agreement, the “Credit Agreements”), among the Borrower, the Lenders,
HSBC Bank USA, N.A., as syndication agent for the Lenders and the Agent.

I hereby further certify that:

4. Attached hereto as Exhibit A is a true, correct and complete copy of the
[certificate of incorporation] of the Company in effect as of the date hereof
and such certificate has not been amended or otherwise changed since [—].

5. Attached hereto as Exhibit B is a true, correct and complete copy of the
[bylaws] of the Company in effect on the date of the adoption of the [—]
referred to below and as of the date hereof.

6. Attached hereto as Exhibit C is a true, correct and complete copy of the [—]
duly and validly executed by the Company’s [—] approving and authorizing the
execution, delivery and performance of the Guaranty and each of the other Loan
Documents (as defined in the Debt Bridge Credit Agreement or the Cash Bridge
Credit Agreement, as applicable) the Company is a party to and the transactions
contemplated thereby, which [—] is in full force and effect as of the date
hereof and has not been amended, modified, revoked or rescinded since its
execution.

7. The Company is a [—] duly [—], validly existing and in good standing under
the laws of the jurisdiction of its organization and, to the extent such concept
exists in the applicable jurisdiction, attached hereto as Exhibit D is a good
standing certificate of recent date from the Company’s jurisdiction of
formation.

 

3 

Applicable for Closing Guarantors



--------------------------------------------------------------------------------

8. The persons listed below have been duly elected or appointed, have duly
qualified and on the date of this Certificate are officers of the Company,
holding the respective offices set forth below opposite their names, and the
signatures set forth opposite their names are genuine:



--------------------------------------------------------------------------------

Name

  

Title

  

Signature

[—]    [—]    [—]    [—]    [—]    [—]   

Each of the foregoing officers is authorized to sign each of the Loan Documents
to which the Company is a party.

IN WITNESS WHEREOF, I have hereunto set my hand as [•] of the Company as of the
date first written above.

 

 

Name: [—] Title: [—]

I, [—], hereby certify that (a) I am the duly elected, qualified and acting [—]
of the Company and (b) [—] is the duly elected, qualified and acting [—] of the
Company and the signature set forth above is [her/his] genuine signature.

 

 

Name: [—] Title: [—]



--------------------------------------------------------------------------------

Exhibit A: [Certificate of Incorporation]



--------------------------------------------------------------------------------

Exhibit B: [Bylaws]



--------------------------------------------------------------------------------

Exhibit C: [—]



--------------------------------------------------------------------------------

Exhibit D: Good Standing Certificate